Exhibit 10.1

SEPARATION AND DISTRIBUTION AGREEMENT

by and among

DANAHER CORPORATION

POTOMAC HOLDING LLC

and

NETSCOUT SYSTEMS, INC.

dated as of

October 12, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   ARTICLE I TRANSFER OF THE COMMUNICATIONS BUSINESS      2
       Section 1.01   Transfer of Assets      2        Section 1.02   Assumption
of Liabilities      3        Section 1.03   Transfer of Excluded Assets;
Excluded Liabilities      3        Section 1.04   Misallocated Transfers      4
       Section 1.05   Communications Assets; Excluded Assets      4       
Section 1.06   Communications Liabilities; Excluded Liabilities      8       
Section 1.07   Termination of Intercompany Agreements; Settlement of
Intercompany Accounts      11        Section 1.08   Third-Party Consents      12
       Section 1.09   Novations of Newco Contracts      14        Section 1.10  
No Representation or Warranty      15        Section 1.11   Waiver of Bulk-Sales
Laws      15    ARTICLE II COMPLETION OF THE NEWCO TRANSFER      15       
Section 2.01   Separation Time      15        Section 2.02   Separation
Deliveries      16        Section 2.03   Certain Resignations      17       
Section 2.04   Transfer of Communications Assets and Assumption of
Communications Liabilities      17        Section 2.05   Transfer of Excluded
Assets; Assumption of Excluded Liabilities      17    ARTICLE III COMPLETION OF
THE DISTRIBUTION      18        Section 3.01   Manner of Distribution      18   
    Section 3.02   The Distribution      18        Section 3.03   Actions Prior
to Distribution      20        Section 3.04   Additional Matters      21   
ARTICLE IV MUTUAL RELEASES; INDEMNIFICATION      22        Section 4.01  
Release of Pre-Distribution Date Claims      22        Section 4.02  
Indemnification by the Newco Group      24        Section 4.03   Indemnification
by Danaher      24        Section 4.04   Survival      25        Section 4.05  
Basket and Cap      25   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       Section 4.06   Procedures for Indemnification     
25        Section 4.07   Indemnification Obligations Net of Proceeds Received
from Third Parties      27        Section 4.08   Certain Actions; Substitution;
Subrogation      28        Section 4.09   Payments      29        Section 4.10  
Non-Applicability to Taxes and Employee Matters      29        Section 4.11  
Characterization of and Adjustment to Payments      29    ARTICLE V ACCESS TO
INFORMATION      30        Section 5.01   Access to Personnel and Property     
30        Section 5.02   Witness Services      30        Section 5.03  
Privileged Matters      31    ARTICLE VI ADDITIONAL AGREEMENTS      33       
Section 6.01   Further Assurances      33        Section 6.02   Removal of
Tangible Assets      33        Section 6.03   Danaher Guarantees      33       
Section 6.04   Insurance Matters      34        Section 6.05   Casualty and
Condemnation      35        Section 6.06   Confidentiality      35   
ARTICLE VII CONDITIONS      36        Section 7.01   Conditions to the Newco
Transfer      36        Section 7.02   Conditions to the Distribution      36   
ARTICLE VIII DISPUTE RESOLUTION      37        Section 8.01   Negotiation     
37    ARTICLE IX MISCELLANEOUS      38        Section 9.01   Expenses      38   
    Section 9.02   Entire Agreement      38        Section 9.03   Governing Law
     38        Section 9.04   Specific Performance; Jurisdiction      38       
Section 9.05   Waiver of Jury Trial      39        Section 9.06   Notices     
39        Section 9.07   Amendments and Waivers      41   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       Section 9.08   Early Termination      42       
Section 9.09   No Third-Party Beneficiaries      42        Section 9.10  
Assignability; Binding Effect      42        Section 9.11   Priority of
Agreements      42        Section 9.12   Survival of Covenants      42       
Section 9.13   Construction; Interpretation      42        Section 9.14  
Severability      43        Section 9.15   Counterparts      43       
Section 9.16   Plan of Reorganization      43    ARTICLE X DEFINITIONS      43
       Section 10.01   Definitions      43   

EXHIBITS

 

Exhibit A    Form of Tax Matters Agreement Exhibit B    Form of Transition
Services Agreement Exhibit C    Form of Employee Matters Agreement Exhibit D   
Form of Trademark License Agreement Exhibit E    Form of DBS License Agreement
Exhibit F    Form of Commercial Lease Agreement Exhibit G    Form of
Intellectual Property Cross-License Agreement

 

iii



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is dated as of
October 12, 2014, by and between Danaher Corporation, a Delaware corporation
(“Danaher”), Potomac Holding LLC, a Delaware limited liability company and
presently a wholly owned Subsidiary of Danaher (“Newco”) and NetScout Systems,
Inc., a Delaware corporation (“NetScout”) (each a “Party” and together, the
“Parties”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in Article X.

RECITALS

WHEREAS, Danaher is engaged, directly and indirectly, in the Communications
Business;

WHEREAS, the Board of Directors of Danaher (the “Danaher Board”) has determined
that it is advisable and in the best interests of Danaher and Danaher’s
stockholders to separate the Communications Business from the other businesses
of Danaher and to divest the Communications Business in the manner contemplated
by this Agreement and the Agreement and Plan of Merger and Reorganization, dated
the date hereof (as it may be amended, modified or supplemented from time to
time, the “Merger Agreement”), by and among Danaher, Newco, NetScout, RS Merger
Sub I, Inc., a Delaware corporation and a direct wholly owned Subsidiary of
NetScout (“Merger Sub”), and RS Merger Sub II, LLC, a Delaware limited liability
company and a direct wholly owned Subsidiary of NetScout (“Merger Sub II”);

WHEREAS, Danaher currently indirectly owns all of the common units representing
limited liability company membership interests of Newco (the “Newco Common
Units”);

WHEREAS, on the terms and subject to the conditions set forth herein, prior to
the Closing, the Parties contemplate that certain entities and assets
constituting the Communications Business, to the extent not currently held by
Newco or the Newco Subs, shall be transferred to Newco;

WHEREAS, on the terms and subject to the conditions set forth herein, following
the Internal Restructuring, Danaher shall effect the distribution of all of the
outstanding Newco Common Units to the Record Holders without consideration on a
pro rata basis (the “Distribution”);

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Effective Time, Merger Sub shall
be merged (the “First Merger”) with and into Newco, with Newco surviving the
First Merger as a wholly owned subsidiary of NetScout, and the Newco Common
Units shall be converted into the right to receive shares of common stock of
NetScout on the terms and subject to the conditions of the Merger Agreement and
in accordance with the Delaware General Corporation Law and the Delaware Limited
Liability Company Act;

WHEREAS, immediately following the First Merger, Newco will merge with and into
Merger Sub II, with Merger Sub II surviving the merger (together with the First
Merger, the “Mergers”) in the manner contemplated by the Merger Agreement on the
terms and subject to the conditions of the Merger Agreement and in accordance
with the Delaware Limited Liability Company Act;



--------------------------------------------------------------------------------

WHEREAS, for United States federal income tax purposes, the Parties intend that:
(i) the transfer of assets from Danaher to Newco, taken together with the
Distribution, qualify as a reorganization pursuant to Sections 355, 361 and
368(a)(1)(D) of the Code that is tax-free to Danaher, the Danaher stockholders
and Newco; and (ii) the execution of this Agreement and the Merger Agreement
evidence a plan of reorganization within the meaning of Section 368 of the Code
and Treasury Regulation Section 1.368-2(g);

WHEREAS, Danaher intends to request the Ruling from the IRS; and

WHEREAS, the Parties desire to set forth the principal arrangements among them
regarding the foregoing transactions and to make certain covenants and
agreements specified herein in connection therewith and to prescribe certain
conditions relating thereto.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE I

TRANSFER OF THE COMMUNICATIONS BUSINESS

Section 1.01 Transfer of Assets. Except as provided in Section 1.08(b),
effective as of the Separation Time:

(a) Danaher shall assign, transfer, convey and deliver (“Convey”) (and shall
cause any applicable Subsidiary to Convey) to Newco or one or more Newco Subs in
accordance with the Plan of Reorganization (as defined below) and the other
terms and conditions of this Agreement, and Newco shall accept from Danaher, and
shall cause the applicable Newco Sub to accept, the Communications Assets and
all of Danaher’s and its applicable Subsidiaries’ respective direct or indirect
right, title and interest in, to and under all Communications Assets (other than
any Communications Assets that are already held as of the Separation Time by
Newco or a Newco Sub, which Communications Assets shall continue to be held by
Newco or such Newco Sub after the Separation Time), free and clear of all
Security Interests (other than Permitted Encumbrances). The preliminary plan and
structure set forth on Schedule 1.01(a) as of the date hereof is referred to
herein as the “Preliminary Plan”, and the corporate structuring steps
contemplated by the Plan of Reorganization as finally determined in accordance
with Section 1.01(a) being referred to herein as the “Internal Restructuring”.
Except as otherwise expressly set forth herein, the Preliminary Plan may be
amended, modified or supplemented in the sole discretion of Danaher until such
time as the Preliminary Plan becomes the Plan of Reorganization in accordance
with Section 1.01(b).

(b) As promptly as practicable following the date of this Agreement (but in no
event later than January 15, 2015), Danaher shall deliver to NetScout an updated
version of the Preliminary Plan for NetScout’s review and approval, such
approval not to be unreasonably withheld, conditioned or delayed, setting forth
Danaher’s plan (with reasonable specificity on the

 

2



--------------------------------------------------------------------------------

corporate transaction steps) with respect to the Internal Restructuring
necessary: (i) to allocate and Convey to Newco (or the applicable Newco Sub) the
Communications Assets, the Communications Liabilities and ownership of the Newco
Subs to reach the Newco structure as it will exist as of immediately prior to
the Distribution; and (ii) to identify any material Government Approvals
required in connection with the Internal Restructuring (such plan as
finally delivered and accepted in accordance with this Section 1.01(b), the
“Plan of Reorganization”), provided, however, that NetScout’s approval shall be
deemed granted for purposes of this sentence and the immediately following
sentence in the event that no detailed written proposed revisions are received
by Danaher from NetScout within five (5) Business Days. Once the Plan of
Reorganization has been delivered and accepted hereunder, such Plan of
Reorganization may only be further amended, modified or supplemented by Danaher
with the express written consent of NetScout, such consent not to be
unreasonably withheld, conditioned or delayed.

(c) Danaher shall: (i) provide NetScout with an opportunity to review any
contemplated amendments, modifications or supplements to the Preliminary Plan;
(ii) consult with NetScout in good faith regarding any such amendments,
modifications or supplements and consider in good faith any comments received
from NetScout in connection therewith; and (iii) promptly provide NetScout with
copies of any such amendments, modifications or supplements.

Section 1.02 Assumption of Liabilities. Effective as of the Separation Time,
Danaher shall Convey (or shall cause any applicable Subsidiary to Convey) to
Newco or one or more Newco Subs, in accordance with the Plan of Reorganization,
and Newco shall assume, perform, satisfy, discharge and fulfill when due and, to
the extent applicable, comply with on a timely basis, or shall cause any
applicable Newco Sub to assume, perform, satisfy, discharge and fulfill when due
and, to the extent applicable, comply with on a timely basis, all of the
Communications Liabilities, in accordance with their respective terms (other
than any Communications Liabilities that as of the Separation Time are already
Liabilities of Newco or a Newco Sub, which Communications Liabilities shall
continue to be Liabilities of Newco or such Newco Sub after the Separation
Time). As between members of the Danaher Group, on the one hand, and members of
the Newco Group, on the other hand, following the Separation Time, the members
of the Newco Group will be solely responsible for all Communications
Liabilities, on a joint and several basis.

Section 1.03 Transfer of Excluded Assets; Excluded Liabilities. Subject to
Section 1.08(b), prior to the Separation Time: (i) Danaher shall cause any
applicable Newco Sub to Convey to Danaher or an appropriately capitalized
Subsidiary of Danaher (as Danaher may designate) (other than any member of the
Newco Group) any Excluded Assets that it owns, leases or has any right to use,
and Danaher shall accept from such Newco Sub, or shall cause any designated
Subsidiary of Danaher (other than any member of the Newco Group) to accept, the
Excluded Assets and all such respective right, title and interest in and to any
and all of such Excluded Assets; and (ii) Danaher shall cause any applicable
Newco Sub to Convey any Excluded Liability for which it is otherwise responsible
to Danaher or an appropriately capitalized Subsidiary of Danaher (as Danaher may
designate) (other than any member of the Newco Group), and Danaher shall assume,
perform, satisfy, discharge and fulfill when due, and to the extent applicable,
comply with on a timely basis, or shall cause the designated Subsidiary of
Danaher to assume, perform, satisfy, discharge and fulfill when due, and to the
extent

 

3



--------------------------------------------------------------------------------

applicable, comply with on a timely basis, any and all of such Excluded
Liabilities in accordance with their respective terms. As between members of the
Danaher Group, on the one hand, and members of the Newco Group, on the other
hand, following the Separation Time, the members of the Danaher Group will be
solely responsible for all Excluded Liabilities, on a joint and several basis.

Section 1.04 Misallocated Transfers. In the event that, at any time from and
after the Separation Time, either Danaher or Newco (or any member of the Danaher
Group or the Newco Group, as applicable) discovers that it or one of its
Affiliates is the owner of, receives or otherwise comes to possess or benefit
from any Asset (including the receipt of payments made pursuant to Contracts and
proceeds from accounts receivable with respect to such Asset) or is liable for
any Liability that is otherwise allocated to any Person that is a member of the
other Group pursuant to this Agreement or any Ancillary Agreement (except in the
case of any deliberate acquisition of Assets or assumption of Liabilities from
the other Party for value subsequent to the Separation Time), such Party shall
promptly Convey, or cause to be Conveyed, such Asset or Liability to the Person
so entitled thereto (and the relevant Party shall cause such entitled Person to
accept such Asset or assume such Liability) for no consideration. Prior to any
such transfer, such Asset shall be held in accordance with Section 1.08(b). For
the avoidance of doubt, if any cash or cash equivalents remain in Newco (or any
member of the Newco Group) immediately following the Separation Time, Newco
shall promptly Convey, or cause to be Conveyed, such amount of cash and cash
equivalents (including any interest earned thereon) to Danaher or its
designee(s).

Section 1.05 Communications Assets; Excluded Assets.

(a) For purposes of this Agreement, “Communications Assets” shall mean, in each
case to the extent existing and owned or held immediately prior to the
Separation Time by Danaher or any of its Subsidiaries, all of Danaher’s and its
Subsidiaries’ respective right, title and interest in, to and under the
following Assets, but in each case excluding the Excluded Assets:

(i) the leases set forth on Schedule 1.05(a)(i) to the premises listed on
Schedule 1.05(a)(i) and all rights and interests of Danaher or its Subsidiaries
thereunder;

(ii) all issued and outstanding capital stock of, or other equity interests in,
the Subsidiaries of Danaher contemplated to be owned (directly or indirectly) by
Newco immediately prior to the Separation Time pursuant to the Plan of
Reorganization and Internal Restructuring (such Subsidiaries, the “Newco Subs”);

(iii) (A) all the office equipment (including personal computers and mobile
devices), furnishings and other tangible assets; and (B) all the machinery,
equipment, tools and vehicles, in each case as to (A) and (B), as used, or held
for use, primarily in the operation of the Communications Business (including,
for the avoidance of doubt, any and all tangible assets primarily used by any
Newco Employees and all tangible assets owned by Newco or any of the Newco
Subs);

 

4



--------------------------------------------------------------------------------

(iv) all of the Permits granted to Danaher or any of its Subsidiaries that are
used, or held for use, primarily in the Communications Business (including any
pending applications for such Permits) (the “Transferable Permits”); provided,
however, that the obligation to convey the Transferable Permits shall be subject
to Section 1.08(a);

(v) all rights to causes of action, lawsuits, judgments, claims (including
insurance claims), counterclaims or demands of Danaher, its Affiliates or any
member of the Newco Group against a Person (other than NetScout or its
Affiliates) to the extent such causes of action, lawsuits, judgments, claims,
counterclaims or demands relate primarily to the Communications Business, a
Communications Asset or a Communications Liability, including all claims made as
of the Separation Date;

(vi) all inventories of materials, parts, raw materials, packaging materials,
supplies, work-in-process, goods in transit and finished goods and products that
are used, or held for use, primarily in the Communications Business;

(vii) all Newco IP, including: (x) the right to seek, recover and retain damages
for any past or future infringement or misappropriation thereof and to register,
prosecute, maintain or record any of such Intellectual Property Rights with any
Governmental Authority after the Separation Date; and (y) all goodwill
associated with the Communications Business;

(viii) all rights with respect to third-party warranties to the extent related
to the Communications Assets;

(ix) the rights and interests to the extent related to the Communications
Business (whether presently known or unknown, contingent or otherwise) under any
Contract that is primarily related to the Communications Business (the “Newco
Contracts”), including under any such Contract that is related to the
Communications Business and that also relates to any other business or business
function of Danaher or its Subsidiaries, in each case, to which Danaher, Newco
or any member of their respective Groups is a party or by which it or any of its
Assets is bound (each such Contract, a “Newco Shared Contract”), which Newco
Shared Contracts shall be Communications Assets subject to the rights of Danaher
and the obligations of the Parties set forth in Section 1.08(c)(i).

(x) (A) all business records to the extent related primarily to the
Communications Assets or Communications Liabilities, including the corporate or
limited liability company minute books and related stock records of the members
of the Newco Group, information and records used to demonstrate compliance with
applicable Law and any other compliance records related to the Communications
Business; (B) all of the separate financial and property tax records of the
members of the Newco Group that do not form part of the general ledger of
Danaher or any of its Affiliates (other than the members of the Newco Group);
(C) all other books, records, ledgers, files, documents, correspondence, lists,
plats, drawings, photographs, product literature, equipment test records,
advertising and promotional materials, distribution lists, customer lists,
supplier lists, studies, reports, operating, production and other manuals,
manufacturing and quality control records and procedures, research and
development files, accounting and business books, records, files, documentation
and materials, in all cases

 

5



--------------------------------------------------------------------------------

whether in paper, microfilm, microfiche, computer tape or disc, magnetic tape or
any other form, to the extent related primarily to the Communications Business;
and (D) with respect to Newco Employees and subject to any applicable Law
(including, for such purpose, any collective bargaining obligations),
performance reviews in respect of the period while employed by a member of the
Newco Group, Forms I-9 and W-4, service credit records, vacation and other leave
accrual/balance records, and employee benefit election records in effect as of
Closing (collectively, the “Newco Books and Records”); provided, however, that:
(x) Danaher shall be entitled to retain a copy of any and all Newco Books and
Records, which shall be subject to the provisions of Article II and deemed the
Confidential Information of Newco and subject to the provisions of Section 6.06;
(y) Danaher may retain any materials in clauses (A) and (C) that are not
reasonably practicable to identify and extract subject to the right of access
pursuant to Section 5.01; and (z) Danaher shall be entitled to redact any
portion of the Newco Books and Records to the extent related to any matter other
than the Communications Business; provided, however, that such retained
materials shall be deemed Confidential Information of Newco and subject to the
provisions of the Section 6.06;

(xi) the right to enforce the confidentiality provisions of any confidentiality,
non-disclosure or other similar Contracts to the extent related to Confidential
Information of the Communications Business and rights to enforce the assignment
provisions of any Contract;

(xii) all accounts receivable or unbilled receivables of the Communications
Business, including all accounts receivable of Newco and the Newco Subs;

(xiii) without duplication, any and all Assets reflected as an “asset” on the
Newco Balance Sheet and any Assets acquired by or for Newco or any member of the
Newco Group subsequent to the date of such balance sheet which, had they been so
acquired on or before such date and owned as of such date, would have been
reflected on such balance sheet if prepared on a consistent basis, subject to
any dispositions of any of such Assets subsequent to the date of such balance
sheet not made in violation of the Merger Agreement; provided, however, that in
no event shall the assets in this clause (xiii) include cash and cash
equivalents of the Newco Group described under Section 1.05(b)(i) or assets of
the type described on Schedule 1.05(a)(xiii);

(xiv) all rights of the Newco Group under this Agreement and the Merger
Agreement or any Ancillary Agreement and the certificates, instruments and
Transfer Documents delivered in connection therewith; and

(xv) any and all other Assets owned or held immediately prior to the Separation
Time by Danaher or any of its Subsidiaries that are not of a type covered by the
preceding clauses (i)-(xiv) above and that are primarily used or held for use in
the Communications Business and are not Excluded Assets.

(b) Notwithstanding Section 1.05(a), the Communications Assets shall not in any
event include any of the following Assets (the “Excluded Assets”):

 

6



--------------------------------------------------------------------------------

(i) all cash and cash equivalents of the Newco Group (including investments and
securities but excluding any capital stock or other equity interest in any
member of the Newco Group), bank or other deposit accounts, of Danaher and its
Affiliates other than Newco or any member of the Newco Group;

(ii) the Patents, registered and applied-for Trademarks and registered and
applied-for Copyrights listed on Schedule 1.05(b)(ii), and any other
Intellectual Property Rights owned by any member of the Danaher Group, except
the Newco IP;

(iii) (A) the employment and personnel records of Danaher’s and its Affiliates’
employees who are not Newco Employees and (B) any employment and personnel
records of the Newco Employees, the transfer of which is prohibited by Law or
otherwise by reason of any agreement with Newco Employees or any body
representing any of them (subject to the provisions of Section 1.08(a));

(iv) all rights to insurance policies or practices of Danaher and its Affiliates
(including any captive insurance policies, fronted insurance policies, surety
bonds or corporate insurance policies or practices, or any form of
self-insurance whatsoever), any refunds paid or payable in connection with the
cancellation or discontinuance of any such policies or practices, and any claims
made under such policies (subject to the provisions of Section 6.05);

(v) all rights to causes of action, lawsuits, judgments, claims, counterclaims
or demands of Danaher, its Affiliates or any member of the Newco Group against a
party other than NetScout or its Affiliates to the extent that they do not
relate to the Communications Assets or the Communications Business;

(vi) all financial and Tax records relating to the Communications Business that
form part of the general ledger of Danaher or any of its Affiliates (other than
the members of the Newco Group), any working papers of Danaher’s auditors, and
any other Tax records (including accounting records) of Danaher or any of its
Affiliates (other than the members of the Newco Group); provided, however, that
Newco shall in all events be entitled to copies of, and shall be entitled to
use, any such books and records to the extent related to the Communications
Business or the Communications Assets;

(vii) other than rights to enforce the confidentiality provisions of any
confidentiality, non-disclosure or other similar Contracts to the extent related
to Confidential Information of the Communications Business, all records relating
to the negotiation and consummation of the transactions contemplated by this
Agreement and all records prepared in connection with the potential divestiture
of all or a part of the Communications Business, including: (A) bids received
from third parties and analyses relating to such transactions; and
(B) confidential communications with legal counsel representing Danaher or its
Affiliates and the right to assert the attorney-client privilege with respect
thereto;

(viii) the rights and interests to the extent not related to the Communications
Business (whether presently known or unknown, contingent or otherwise) under any
Contract, including under any Contract relating to, but not relating primarily
to, the Communications Business that also relates to any business or business
function of the Danaher

 

7



--------------------------------------------------------------------------------

Group, in each case, to which Danaher, Newco or any member of their respective
Groups is a party or by which it, or any of its Assets, is bound (each such
Contract, a “Danaher Shared Contract”), which Danaher Shared Contracts shall be
Excluded Assets subject to the rights of Newco and the obligations of the
Parties set forth in Section 1.08(c)(ii);

(ix) all Permits of Danaher or its Affiliates other than Transferable Permits;

(x) all of the issued and outstanding capital stock of, or other equity
interests in, the Subsidiaries of Danaher other than Newco and the Newco Subs;

(xi) any and all Assets that are expressly contemplated by any Ancillary
Agreement as Assets to be retained by or Conveyed to Danaher or any other member
of the Danaher Group;

(xii) any of the Assets listed on Schedule 1.05(b); and

(xiii) other than any Communications Asset or any Asset specifically listed or
described in Section 1.05(a) or the Schedules thereto, any and all Assets of
Danaher or its Affiliates that are used, held for use in, or related to,
businesses of Danaher other than the Communications Business.

The Parties acknowledge and agree that, except for such rights as are otherwise
expressly provided in this Agreement, the Merger Agreement or any Ancillary
Agreements, neither Newco nor any of the Newco Subs shall acquire or be
permitted to retain any direct or indirect right, title or interest in any
Excluded Assets through the Conveyance of all of the authorized and outstanding
equity interests in the Newco Subs and that if any of the Newco Subs owns,
leases or has the right to use any such Excluded Assets, such Excluded Assets
shall be Conveyed to Danaher as contemplated by Section 1.03.

Section 1.06 Communications Liabilities; Excluded Liabilities.

(a) For the purposes of this Agreement, “Communications Liabilities” shall mean
each of the following Liabilities of any of Danaher and its Subsidiaries,
regardless of where, or against whom, such Liabilities are asserted or
determined, but in each case excluding the Excluded Liabilities:

(i) all Liabilities that are: (A) expressly contemplated by this Agreement or
any Ancillary Agreement (or any schedules hereto or thereto) as Liabilities to
be retained, assumed or retired by Newco or any other member of the Newco Group,
and all agreements, obligations and Liabilities of any Person in the Newco Group
under this Agreement, the Merger Agreement or any of the Ancillary Agreements;
or (B) listed or described on Schedule 1.06(a)(i);

(ii) all Liabilities to the extent relating to:

(1) the conduct and operation of the Communications Business, whether prior to,
at or after the Separation Time (including any Liability relating to,

 

8



--------------------------------------------------------------------------------

arising out of or resulting from any act or failure to act (except with respect
to any criminal matter or fraud) by any directors, officers, partners, managers,
employees or agents of any member of the Newco Group (whether or not such act or
failure to act is or was within such Person’s authority));

(2) the conduct and operation of any other business conducted by any member of
the Newco Group at any time after the Separation Time (including any Liability
relating to, arising out of or resulting from any act or failure to act by any
directors, officers, partners, managers, employees or agents of any member of
the Newco Group (whether or not such act or failure to act is or was within such
Person’s authority));

(3) the ownership, operation or use of any Communications Assets, whether prior
to, at or after the Separation Time; and

(4) any warranty or similar obligation entered into, created or incurred in the
course of business of the Communications Business with respect to its products
or services, whether prior to, at or after the Separation Time;

(iii) with respect to the Communications Business and the Communications Assets,
any and all Liabilities, whether such Liabilities are known or unknown,
contingent or accrued, relating to: (A) any violation or alleged violation of
Environmental Laws, whether prior to, at or after the Separation Time, including
fines and penalties associated with such violations and the third-party costs of
any necessary corrective actions; (B) loss of life or injury to persons due to
exposure to asbestos prior to, at or after the Separation Time; and (C) the
off-site disposal, storage, transport, discharge or Release of Hazardous
Materials prior to, at or after the Separation Time, including liability for
loss of life, injury to persons or property, damage to natural resources or
investigation and remediation of environmental media impacted by Hazardous
Materials;

(iv) all Liabilities under the Newco Contracts and the allocated portion of any
Newco Shared Contract or any other Contract that is assigned to a member of the
Newco Group;

(v) all Liabilities to the extent relating to leases for the Communications
Assets;

(vi) all customer deposits held by any member of the Danaher Group that are
related to the provision of service by the Communications Business;

(vii) accounts payable to the extent relating to the construction or investment
in the Communications Assets as of the Effective Time;

(viii) all Liabilities that are Newco Taxes (as defined in the Tax Matters
Agreement); and

(ix) except as otherwise provided in any Ancillary Agreement, herein or in the
Schedules hereto and subject to Section 1.06(b), all Liabilities of the Danaher
or its Subsidiaries to the extent arising out of, relating to or otherwise in
respect of, the ownership or use of the Communications Assets or the operation
or the conduct of the Communications Business, whether before, at or after the
Separation Time.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Communications Liabilities shall not, in
any event, include any Liabilities of Danaher or its Subsidiaries the following
Liabilities (the “Excluded Liabilities”):

(i) all Liabilities (including for the avoidance of doubt all Liabilities under
or related to any Environmental Laws, including fines and penalties associated
with such violations and the costs of any necessary corrective actions) directly
relating to: (A) the loss of life or injury to persons due to exposure to
asbestos; and (B) the off-site disposal, storage, transport, discharge or
Release of Hazardous Materials, including liability for loss of life, injury to
persons or property, damage to natural resources or investigation and
remediation of environmental media impacted by Hazardous Materials, of a member
of the Danaher Group to the extent relating to, in each case arising out of,
resulting from or otherwise in respect of: (x) the ownership or use of the
Excluded Assets; or (y) activities of a member of the Danaher Group at or
affecting the Communications Assets, in either case (x) or (y) whether before,
at or after the Separation Time, and other than as set forth in Section
1.06(a)(iii);

(ii) Liabilities for Indebtedness (other than Indebtedness solely between or
among members of the Newco Group);

(iii) all Liabilities, costs or expenses (including any legal, investment
banking or other advisory costs or expenses) incurred by or on behalf of any
member of the Newco Group at or prior to the Effective Time in connection with
the transactions contemplated by this Agreement, the Merger Agreement or any
Ancillary Agreement;

(iv) all Liabilities that are Danaher Taxes (as defined in the Tax Matters
Agreement);

(v) all Liabilities for Specified Items; and

(vi) all Liabilities that are expressly contemplated by this Agreement or any
Ancillary Agreement as Liabilities to be retained or assumed by Danaher or any
other member of the Danaher Group, and all Liabilities of any member of the
Danaher Group under this Agreement or any of the Ancillary Agreements.

The Parties acknowledge and agree that neither Newco nor any other member of the
Newco Group shall be required to assume or retain any Excluded Liabilities as a
result of the Newco Transfer, and that if any of the Newco Subs is liable for
any Excluded Liabilities, such Excluded Liabilities shall be assumed by Danaher
as contemplated by Section 1.03. Any liability of any member of the Danaher
Group not included in any of the clauses of Section 1.06(a) shall be an Excluded
Liability, and no Excluded Liability shall be a Communications Liability.

 

10



--------------------------------------------------------------------------------

Section 1.07 Termination of Intercompany Agreements; Settlement of Intercompany
Accounts.

(a) Except as set forth in Section 1.08(b), Newco, on behalf of itself and each
other member of the Newco Group, on the one hand, and Danaher, on behalf of
itself and each other member of the Danaher Group, on the other hand, hereby
terminate any and all Contracts, whether or not in writing and including any
guarantee obligations, between or among Newco or any member of the Newco Group,
on the one hand, and Danaher or any member of the Danaher Group, on the other
hand (the “Related Party Agreements”), effective as of the Distribution Date. No
such Contract (including any provision thereof which purports to survive
termination) shall be of any further force or effect at or after the
Distribution Date and all parties shall be released from all Liabilities
thereunder other than the Liability to settle any Intercompany Account as
provided in Section 1.07(c). From and after the Distribution Date, no member of
either Group shall have any rights or obligations under any Related Party
Agreements, except as specifically provided in Section 1.07(b), in this
Agreement, in the Merger Agreement or the Ancillary Agreements. Each Party
shall, at the reasonable request of any other Party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing.

(b) The provisions of Section 1.07(a) shall not apply to any of the following
Contracts (or to any of the provisions thereof):

(i) this Agreement, the Merger Agreement and the Ancillary Agreements (and each
other Contract expressly contemplated by this Agreement, the Merger Agreement or
any Ancillary Agreement to be entered into or continued by any of the Parties or
any of the members of their respective Groups);

(ii) any Contracts or Intercompany Accounts solely between or among members of
the Newco Group;

(iii) any Contracts to which any Person, other than the Parties and their
respective Affiliates, is a Party;

(iv) any Contracts between: (i) a Subsidiary of Danaher that is in the business
of selling or buying products or services to or from third parties; and (ii) a
member of the Newco Group, and which Contract is related primarily to the
provision of such products or services and was or is entered into in the
ordinary course of business and on arms’-length terms; and

(v) any other Contracts that this Agreement, the Merger Agreement or any
Ancillary Agreement expressly contemplates shall survive the Distribution Date.

(c) Each Intercompany Account outstanding immediately prior to the Distribution
Date will be satisfied and/or settled in full in cash or otherwise cancelled and
terminated or extinguished (in each case with no further liability or
obligation, including in respect of Taxes on Newco or any member of the Newco
Group) by the relevant members of the Danaher Group and the Newco Group no later
than the Distribution Date and prior to the Distribution, in each case in the
manner agreed to by the Parties (including, for the avoidance of doubt, for so
long as the Merger Agreement is not terminated in accordance with its terms,
NetScout). For the avoidance of any doubt, any and all Liabilities arising from
the activities contemplated by this Section 1.07 will constitute Excluded
Liabilities for the purposes hereof.

 

11



--------------------------------------------------------------------------------

Section 1.08 Third-Party Consents.

(a) Obtaining Consents; Consent Committee. The Parties shall, as promptly as
practicable after the date hereof and for a period of eighteen (18) months
following the Closing, cooperate with each other and use their respective
reasonable best efforts to obtain: (i) the transfer, assignment or reissuance to
Newco or a member of the Newco Group of all Transferable Permits; and (ii) all
Consents and Governmental Approvals of all other Persons to the extent necessary
to consummate the Newco Transfer as required by the terms of any Law, license,
permit, concession or Contract to which Danaher or any of its Subsidiaries is
currently a party or by which any of them is bound, subject to the limitations
set forth in this Section 1.08; provided, however, that no Party or member of
the Danaher Group shall be required to make any material payments, incur any
material Liability or offer or grant any material accommodation (financial or
otherwise, that is not provided for in the underlying Contract) (it being
understood that materiality shall, in the case of Danaher or its Subsidiaries,
be measured in relation to the Communications Business) to any third party to
obtain any such Consents; provided, further, that Danaher and NetScout shall
each be responsible for 50% of the costs associated with obtaining such
consents. Each of the Parties agrees that it shall not commit, and shall cause
its Subsidiaries not to commit, to any third party on behalf of Newco or any
member of the Newco Group to make any payments, incur any Liability or offer or
grant any accommodation (financial or otherwise, regardless of any provision to
the contrary in the underlying Contract, including any requirements for the
securing or posting of any bonds, letters of credit or similar instruments, or
the furnishing of any guarantees) to any third party to obtain any such Consents
that would be a Liability of Newco or any member of the Newco Group after the
Separation Time, without Newco’s prior express written consent (and, unless the
Merger Agreement shall have been terminated in accordance with its terms,
NetScout’s prior express written consent). For the avoidance of doubt, the
required efforts and responsibilities of the Parties to seek the regulatory
approvals contemplated by the Antitrust Filings (as defined in the Merger
Agreement) shall be governed by the Merger Agreement. Promptly following the
date hereof (and in any case within thirty (30) days after the date hereof), the
Parties shall establish a committee (the “Consent Committee”), composed of at
least one (1) manager-level employee of each of Danaher and NetScout, which
shall be responsible for coordinating and helping to implement the provisions of
this Section 1.07(a) (including discussing and agreeing on action plans to
resolve any outstanding obligations under this Section 1.08(a)) for a period of
time starting on the date hereof and ending eighteen (18) months following the
Closing Date. The Consent Committee shall meet telephonically or in person on a
monthly basis. The Consent Committee process described in this Section 1.08(a)
shall be subject to modification or termination upon mutual consent of Danaher
and NetScout.

(b) Transfer in Violation of Laws or Requiring Consent or Governmental Approval.
If and to the extent that the Conveyance to any member of the Newco Group of any
Communications Assets or to any member of the Danaher Group of any Excluded
Assets would be a violation of applicable Laws or require any Consent or
Governmental Approval in connection with the Newco Transfer that has not been
obtained at the Separation Time, then, notwithstanding any other provision
hereof, the Conveyance to the Newco Group of such

 

12



--------------------------------------------------------------------------------

Communications Assets or to the Danaher Group of such Excluded Assets (any such
Asset, a “Deferred Asset”) shall automatically be deferred and no Conveyance
shall occur until all legal impediments are removed or such Consents or
Governmental Approvals have been obtained. Notwithstanding the foregoing, any
such Deferred Asset shall still be considered a Communications Asset or Excluded
Asset, as applicable, and the Person retaining such Asset shall thereafter hold
such Asset in trust for the benefit of the Person entitled thereto (and at such
Person’s sole expense) until the consummation of the Conveyance thereof. To the
extent that any Deferred Asset cannot be Conveyed without the Consent or
Governmental Approval of any Person which Consent or Governmental Approval has
not been obtained prior to the Separation Time, this Agreement will not
constitute an agreement to Convey the same if an attempted Conveyance would
constitute a breach thereof or violate any Law. The Parties shall use their
reasonable best efforts to develop and implement mutually acceptable
arrangements to place the Person entitled to receive such Deferred Asset,
insofar as reasonably possible, in the same position as if such Deferred Asset
had been Conveyed as contemplated hereby and so that all the benefits and
burdens relating to such Deferred Asset, including possession, use, risk of
loss, potential for gain, any Tax Liabilities in respect thereof and dominion,
ability to enforce the rights under or with respect to, control and command over
such Deferred Asset, are to inure from and after the Separation Time. Such
arrangements may include, among others, the entry into reseller agreements with
respect to government Contracts, or the entry into subcontracting agreements. If
and when the legal or contractual impediments the presence of which caused the
deferral of transfer of any Deferred Asset pursuant to this Section 1.08(b) are
removed or any Consents and/or Governmental Approvals the absence of which
caused the deferral of transfer of any Deferred Asset pursuant to this
Section 1.08(b) are obtained, the transfer of the applicable Deferred Asset
shall be effected in accordance with the terms of this Agreement and/or such
applicable Ancillary Agreement. The obligations set forth in this
Section 1.08(b) shall survive for the duration of the term of the applicable
Contract (without any obligation to renew or extend).

(c) Shared Contracts.

(i) Danaher (including on behalf of the other members of the Danaher Group)
shall use reasonable best efforts to separate and cause the applicable member of
the Newco Group to enter into new agreements with the counterparties to the
Danaher Shared Contracts prior to the Separation. Upon such separation of a
Danaher Shared Contract, the separated Contract that is related to the
Communications Business will be a Newco Contract and the other separated
Contract will be an Excluded Asset. To the extent that Danaher is unable or the
counterparties are unwilling to enter into agreements with respect to any
Danaher Shared Contract, Danaher (or the applicable member of the Danaher Group)
will partially assign the Communications Business functions to Newco in the
manner agreed to by the Parties (but only if such Danaher Shared Contract is
assignable) and in the event that such partial assignment is not permitted by
the terms of the applicable Danaher Shared Contract or consented to by the
applicable counterparty, Danaher shall use reasonable best efforts to provide
for an alternative arrangement so that the applicable member of the Newco Group
will have the benefits of such Danaher Shared Contract as though it had been
partially assigned; provided, however, that no member of the Danaher Group shall
be required to make any payments (other than as provided for in the underlying
Contract) to any third party in connection with the foregoing; provided,
further, that Danaher shall obtain Newco’s express written consent prior to
agreeing to any

 

13



--------------------------------------------------------------------------------

waiver, amendment, modification or termination under any such Danaher Shared
Contract if such waiver, amendment, modification would have the effect of
limiting, restricting or increasing the costs to a member of the Newco Group’s
rights or interests under such Danaher Shared Contract in a materially
disproportionate manner relative to Danaher’s other businesses covered under
such Danaher Shared Contract. Newco shall cooperate with Danaher in connection
with the entering into of any new agreement or partial assignment. The
obligations set forth in the first sentence of this Section 1.08(c)(i) regarding
Danaher use of reasonable best efforts to separate and assign Danaher Shared
Contracts shall terminate on the eighteen (18) month anniversary of the Closing
Date, and the obligations set forth in the remainder of this Section 1.08(c)(i),
including the obligations of Danaher to use reasonable best efforts to provide
for alternative arrangements, shall survive for the duration of the term of the
applicable Contract (without any obligation to renew or extend).

(ii) Newco (including on behalf of the other members of the Newco Group) shall
use reasonable best efforts to separate and cause the applicable member of the
Danaher Group to enter into new agreements with the counterparties to the Newco
Shared Contracts prior to the Separation. Upon such separation of a Newco Shared
Contract, the separated Contract that is related to the Communications Business
will be a Newco Contract and the other separated Contract will be an Excluded
Asset. To the extent that Newco is unable or the counterparties are unwilling to
enter into agreements with respect to any Newco Shared Contract, Newco (or the
applicable member of the Newco Group) will partially assign the
non-Communications Business functions to Danaher in the manner agreed to by the
Parties (but only if such Newco Shared Contract is assignable) and in the event
that such partial assignment is not permitted by the terms of the applicable
Newco Shared Contract or consented to by the applicable counterparty, Newco
shall use reasonable best efforts to provide for an alternative arrangement so
that the applicable member of the Danaher Group will have the benefits of such
Newco Shared Contract as though it had been partially assigned; provided,
however, that no member of the Newco Group shall be required to make any
payments (other than as provided for in the underlying Contract) to any third
party in connection with the foregoing; provided, further, that Newco shall
obtain National’s written consent prior to agreeing to any waiver, amendment,
modification or termination under any such Newco Shared Contract if such waiver,
amendment, modification or termination would have the effect of limiting,
restricting or increasing the costs of a member of the Danaher Group’s rights or
interests under such Newco Shared Contract. Danaher shall cooperate with Newco
in connection with the entering into of any new agreement or partial assignment.
The obligations set forth in the first sentence of this Section 1.08(c)(ii)
regarding Newco’s use of reasonable best efforts to separate and assign Newco
Shared Contracts shall terminate on the eighteen (18) month anniversary of the
Closing Date, and the obligations set forth in the remainder of this
Section 1.08(c)(ii), including the obligations of Newco to use reasonable best
efforts to provide for alternative arrangements, shall survive for the duration
of the term of the applicable Contract (without any obligation to renew or
extend).

Section 1.09 Novations of Newco Contracts. Upon Danaher’s request, the Parties
(which, prior to the Effective Time shall not impose obligations on NetScout
under any Newco Contract) shall use reasonable best efforts to obtain the
novation of any Newco Contract so specified by Danaher, whether prior to, at or
following the Separation Time (it being understood that such obligations shall
apply following the Separation Time regardless of whether any such Newco
Contract has been Conveyed pursuant to the terms hereof or such Conveyance was

 

14



--------------------------------------------------------------------------------

deferred in accordance with Section 1.08(b)); provided, however, that no member
of the Danaher Group shall be required to make any payments (other than as
provided for in the underlying Contract) to any third party in connection with
the foregoing. The foregoing obligations shall terminate on the eighteen
(18) month anniversary of the Closing Date.

Section 1.10 No Representation or Warranty. EACH OF DANAHER AND NEWCO (ON BEHALF
OF ITSELF AND EACH OTHER MEMBER OF THE NEWCO GROUP) UNDERSTANDS AND AGREES THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, IN THE MERGER AGREEMENT OR IN ANY
ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS
AGREEMENT, THE MERGER AGREEMENT, ANY ANCILLARY AGREEMENT OR OTHERWISE, NO PARTY
TO THIS AGREEMENT IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE CONDITION
OR THE VALUE OF ANY ASSETS, BUSINESSES OR THE AMOUNT OF ANY LIABILITIES
CONTRIBUTED, TRANSFERRED, DISTRIBUTED OR ASSUMED AS CONTEMPLATED HEREBY, AS TO
ANY CONSENTS OR GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION HEREWITH OR
THEREWITH, AS TO THE VALUE OF ANY ASSETS OF SUCH PARTY, AS TO THE ABSENCE OF ANY
DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY
ACTION OR OTHER ASSET, INCLUDING ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO THE
LEGAL SUFFICIENCY OF ANY CONTRIBUTION, DISTRIBUTION, ASSIGNMENT, DOCUMENT,
CERTIFICATE OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR
THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. FOR
THE AVOIDANCE OF DOUBT, THIS SECTION 1.10 SHALL HAVE NO EFFECT ON ANY
REPRESENTATION OR WARRANTY MADE HEREIN, IN THE MERGER AGREEMENT OR IN ANY
ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS
AGREEMENT, THE MERGER AGREEMENT, ANY ANCILLARY AGREEMENT OR OTHERWISE.

Section 1.11 Waiver of Bulk-Sales Laws. Each of Newco and Danaher hereby waives
compliance by each member of the other Party’s respective Group with the
requirements and provisions of the “bulk-sale” or “bulk-transfer” Laws of any
jurisdiction that may otherwise be applicable with respect to the transfer or
sale of any or all of the Assets to any member of the Newco Group or the Danaher
Group, as applicable.

ARTICLE II

COMPLETION OF THE NEWCO TRANSFER

Section 2.01 Separation Time. Subject to the satisfaction and waiver (in
accordance with the provisions hereof) of the conditions set forth in Article
VII, and subject to Section 1.08(b), the effective time and date of each
Conveyance and assumption of any Asset or Liability in accordance with Article I
in connection with the Newco Transfer shall be 12:01 a.m., Eastern Time on the
anticipated Distribution Date (such time, the “Separation Time,” and such date
the “Separation Date”) or such other time as determined pursuant to Section
1.08.

 

15



--------------------------------------------------------------------------------

Section 2.02 Separation Deliveries.

(a) Agreements to be Delivered by Danaher. On the Separation Date, Danaher shall
deliver, or shall cause its appropriate Subsidiaries to deliver, to Newco all of
the following instruments:

(i) all Transfer Documents as described in Section 2.04 and Section 2.05;

(ii) the Tax Matters Agreement, substantially in the form attached hereto as
Exhibit A (the “Tax Matters Agreement”), duly executed by the members of the
Danaher Group party thereto;

(iii) the Transition Services Agreement, substantially in the form attached
hereto as Exhibit B (the “Transition Services Agreement”), duly executed by the
members of the Danaher Group party thereto; it being understood and agreed that
the Parties shall negotiate in good faith to agree upon the terms of, and
schedules to, the Transition Services Agreement prior to the Closing (provided
that the definition of “Cost”, and the 10% markup and expense reimbursement
concepts therein shall not be subject to further negotiation);

(iv) the Employee Matters Agreement, substantially in the form attached hereto
as Exhibit C (the “Employee Matters Agreement”), duly executed by the members of
the Danaher Group party thereto;

(v) the Trademark License Agreement, substantially in the form attached hereto
as Exhibit D (the “Trademark License Agreement”), duly executed by the members
of the Danaher Group party thereto;

(vi) the DBS License Agreement, substantially in the form attached hereto as
Exhibit E (the “DBS License Agreement”), duly executed by the members of the
Danaher Group party thereto;

(vii) the Commercial Lease Agreement, substantially in the form attached hereto
as Exhibit F (the “Commercial Lease Agreement”), duly executed by the members of
the Danaher Group party thereto;

(viii) the Intellectual Property Cross-License Agreement, substantially in the
form attached as Exhibit G (the “Cross-License Agreement”), duly executed by the
members of the Danaher Group party thereto; and

(ix) any other Ancillary Agreements to which the Parties mutually agree.

(b) Agreements to be Delivered by Newco. On the Separation Date, Newco shall
deliver, or shall cause the Newco Subs to deliver, as appropriate, to Danaher,
in each case where any member of the Newco Group is a party to any Ancillary
Agreement, a counterpart of such Ancillary Agreement duly executed by each
member of the Newco Group that is a party thereto.

 

16



--------------------------------------------------------------------------------

(c) Document Delivery. On the Separation Date, Danaher shall deliver, or shall
cause its appropriate Subsidiaries to deliver, to Newco, the Newco Books and
Records, Newco Contracts and any other documents that are Communications Assets.

Section 2.03 Certain Resignations. At or prior to the Distribution Date, Danaher
shall use its reasonable best efforts to cause each employee and director of
Danaher and its Subsidiaries who will not be employed by Newco or a Newco Sub
after the Distribution Date to resign, effective not later than the Distribution
Date, from all boards of directors or similar governing bodies of Newco or any
Newco Sub on which they serve, and from all positions as officers of Newco or
any Newco Sub in which they serve.

Section 2.04 Transfer of Communications Assets and Assumption of Communications
Liabilities. In furtherance of the Conveyance of Communications Assets and
Communications Liabilities provided in Section 1.01 and Section 1.02, on the
Separation Date (and thereafter at any time upon the request of Newco):
(i) Danaher shall execute and deliver, and shall cause its Subsidiaries to
execute and deliver, such bills of sale, stock powers, certificates of title and
assignments of Contracts, assignments of Newco IP in a form required to record
transfer of title in each applicable jurisdiction, Consents (to the extent
obtained) and Transferable Permits, easements, leases, deeds and other
instruments of Conveyance (in each case in a form that is consistent with the
terms and conditions of this Agreement, and otherwise customary in the
jurisdiction in which the relevant Assets are located and reasonably acceptable
to the Parties), as and to the extent reasonably necessary or appropriate to
evidence the Conveyance of all of Danaher’s and its Subsidiaries’ (other than
Newco and the Newco Subs) right, title and interest in and to the Communications
Assets to Newco and the Newco Subs (it being understood that no such bill of
sale, stock power, certificate of title, deed, assignment or other instrument of
Conveyance shall require Danaher or any of its Affiliates to make any
representations, warranties or covenants, expressed or implied, not contained in
this Agreement, the Merger Agreement or any Ancillary Agreement except to the
extent required to comply with applicable Law, and in which case the Parties
shall enter into such supplemental agreements or arrangements as are effective
to preserve the allocation of economic benefits and burdens contemplated by this
Agreement); and (ii) Newco shall execute and deliver such assumptions of
Contracts and other instruments of assumption or Conveyance (in each case in a
form that is consistent with the terms and conditions of this Agreement, and
otherwise customary in the jurisdiction in which the relevant Liabilities are
located and reasonably acceptable to the Parties) as and to the extent
reasonably necessary to evidence the valid and effective assumption of the
Communications Liabilities by Newco. All of the foregoing documents contemplated
by this Section 2.04 shall be referred to collectively herein as the “Danaher
Transfer Documents.”

Section 2.05 Transfer of Excluded Assets; Assumption of Excluded Liabilities. In
furtherance of the Conveyance of Excluded Assets and the assumption of Excluded
Liabilities provided in Section 1.03: (a) Newco shall execute and deliver, and
shall cause the Newco Subs to execute and deliver, such bills of sale,
certificates of title, assignments of Contracts and other instruments of
Conveyance (in each case in a form that is consistent with the terms and
conditions of this Agreement, and otherwise customary in the jurisdiction in
which the relevant Assets are located and reasonably acceptable to the Parties)
as and to the extent reasonably necessary or appropriate to evidence the
Conveyance of all of Newco’s and the Newco Subs’ right, title and interest in
and to the Excluded Assets to Danaher and its Subsidiaries (other than

 

17



--------------------------------------------------------------------------------

Newco and the Newco Subs) (it being understood that no such bill of sale, stock
power, certificate of title, deed, assignment or other instrument of Conveyance
shall require Newco or any of its Affiliates to make any additional
representations, warranties or covenants, expressed or implied, not contained in
this Agreement, the Merger Agreement or any Ancillary Agreement except to the
extent required to comply with applicable local Law, and in which case the
Parties shall enter into such supplemental agreements or arrangements as are
effective to preserve the allocation of economic benefits and burdens
contemplated by this Agreement) and (b) Danaher shall execute and deliver such
assumptions of Contracts and other instruments of assumption or Conveyance (in
each case in a form that is consistent with the terms and conditions of this
Agreement, and otherwise customary in the jurisdiction in which the relevant
Liabilities are located and reasonably acceptable to the Parties) as and to the
extent reasonably necessary to evidence the valid and effective assumption of
the Excluded Liabilities by Danaher. All of the foregoing documents contemplated
by this Section 2.05, together with the Danaher Transfer Documents, shall be
referred to collectively herein as the “Transfer Documents.” The Parties shall
perform the obligations set forth in Section 2.04 and this Section 2.05, in each
case, in accordance with applicable Law.

ARTICLE III

COMPLETION OF THE DISTRIBUTION

Section 3.01 Manner of Distribution. Danaher may, in its sole discretion, elect
to effect the Distribution as a Spin-Off, as an Exchange Offer, or as a
combination of a Spin-Off and an Exchange Offer with or without a Clean-Up
Spin-Off and shall advise NetScout of the form of the Distribution no later than
thirty (30) Business Days prior to the anticipated Closing Date. Danaher will
provide notice (with a copy to NetScout) to the Financial Industry Regulatory
Authority (“FINRA”) no later than ten (10) days prior to the Record Date (as
determined in accordance with Section 3.02(a)) in compliance with Rule 10b-17
under the Exchange Act. All Newco Common Units held by Danaher on the
Distribution Date will be distributed to the Record Holders in the manner set
forth in Section 3.02(a) and in accordance with Section 3.04(b). At least five
(5) days prior to the Distribution Date, Danaher shall provide to Newco and
NetScout a list of Record Holders entitled to receive Newco Common Units in
connection with the Distribution.

Section 3.02 The Distribution.

(a) To the extent the Distribution includes a Spin-Off, subject to the terms
thereof, in accordance with Section 3.02(c), each Record Holder will be entitled
to receive for each share of common stock, par value $0.01 per share (“Danaher
Common Stock”), of Danaher held by such Record Holder as of the Record Date a
number of Newco Common Units equal to the total number of Newco Common Units
held by Danaher on the Distribution Date, multiplied by a fraction, the
numerator of which is the number of Danaher Common Stock held by such Record
Holder as of the Record Date and the denominator of which is the total amount of
Danaher Common Stock outstanding on the Record Date. To the extent the
Distribution is effected as a Spin-Off, prior to the Distribution Date, the
Danaher Board, in accordance with applicable Law, shall establish (or designate
a committee of the Danaher Board to establish) the Record Date for the
Distribution and any appropriate procedures in connection with the Spin-

 

18



--------------------------------------------------------------------------------

Off. To the extent any of the Distribution is effected as an Exchange Offer
followed by a Clean-Up Spin-Off of any remaining Newco Common Units to be
distributed by Danaher pursuant to Section 3.02(b), the Danaher Board shall set
the Record Date as the time on the Distribution Date immediately following the
time at which the validly tendered shares of Danaher Common Stock are accepted
for payment in the Exchange Offer.

(b) Subject to the terms and conditions thereof, to the extent any of the
Distribution is effected as an Exchange Offer, each Danaher shareholder may
elect in the Exchange Offer to exchange a number of shares of Danaher Common
Stock held by such Danaher stockholder for Newco Common Units. Subject to
applicable securities Laws, Danaher shall determine, in its sole discretion, the
terms and conditions of the Exchange Offer, including the exchange ratio
(including any discount to the reference price of common stock of NetScout), the
timing of the offer period and any extensions thereto, and other customary
provisions, each as will be set forth in the Newco Registration Statement (as
defined below) and Schedule TO; provided, however, that the maximum number of
days that the Exchange Offer may be extended following satisfaction of the
conditions to Closing set forth in Article VI and Article VII of the Merger
Agreement (other than consummation of the transactions contemplated by this
Agreement and satisfaction of those conditions to be satisfied as of the Closing
Date) shall be ten (10) Business Days. Before filing the Newco Registration
Statement, the Schedule TO or any amendments or supplements thereto, or
comparable documents under securities or state “blue sky” laws of any
jurisdiction, Danaher and/or Newco (as applicable) will furnish to NetScout and
its counsel copies of all such documents proposed to be filed (including all
exhibits thereto), which documents will be subject to the reasonable comment of
NetScout and its counsel, and, before filing any such document, Danaher and/or
Newco (as applicable) shall reasonably consider any changes thereto that
NetScout and its counsel shall reasonably request.

(c) The terms and conditions of any Clean-Up Spin-Off shall be as determined by
Danaher in its sole discretion; provided, however, that: (i) any Newco Common
Units that are not subscribed for in the Exchange Offer must be distributed to
Danaher’s shareholders in the Clean-Up Spin-Off; and (ii) subject to any
applicable Law or stock exchange requirement, the Clean-Up Spin-Off shall take
place on the Distribution Date immediately following the consummation of the
Exchange Offer and the Record Date for the Clean-Up Spin-Off shall be
established as of such date in the same manner as provided in Section 3.02(a).

(d) No action by any Record Holder shall be necessary for such Record Holder (or
such Record Holder’s designated transferee or transferees) to receive the
applicable number of Newco Common Units such stockholder is entitled to in the
Distribution. For stockholders of Danaher who own Danaher Common Stock through a
broker or other nominee, their Newco Common Units will be credited to their
respective accounts by such broker or nominee.

(e) Upon the consummation of the Distribution, Danaher shall deliver to the
Exchange Agent a global certificate representing the Newco Common Units being
transferred in the Distribution, for the account of Danaher’s stockholders that
are entitled thereto. The Exchange Agent shall hold such certificate or
certificates, as the case may be, for the account of Danaher’s stockholders
pending the Mergers. In no event shall the number of Newco Common Units issued
and distributed in the Distribution exceed the number of Newco Common Units
determined pursuant to Section 3.02(a), as adjusted if necessary pursuant to
Section 3.02(d).

 

19



--------------------------------------------------------------------------------

(f) The Parties shall keep each other reasonably informed with respect to the
transactions contemplated by this Section 3.02 in order to coordinate the timing
of such transactions to the extent reasonably practicable and desirable and
otherwise consistent with the other provisions of this Section 3.02.

(g) Neither of the Parties, and none of their respective Affiliates, will be
liable to any Person in respect of any Newco Common Units (or dividends or
distributions with respect thereto) that are properly delivered to a public
official pursuant to any applicable abandoned property, escheat or similar Law.

Section 3.03 Actions Prior to Distribution.

(a) Newco will cooperate with Danaher to accomplish the Distribution, including
in connection with the preparation of all documents and the making of all
filings required in connection with the Distribution. Danaher will be permitted
to reasonably direct and control the efforts, prior to the Distribution Date, of
Newco in connection with the Distribution in accordance with the terms and
subject to the conditions of this Agreement, the Merger Agreement and all
Ancillary Agreements (including the selection of any investment bank or manager
in connection with the Distribution, as well as any financial printer,
solicitation and/or transfer agent or exchange agent and financial, legal,
accounting and other advisors for Danaher), and Newco will use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all other things reasonably necessary to facilitate the
Distribution as reasonably directed by Danaher in good faith and in accordance
with the terms and subject to the conditions of this Agreement, the Merger
Agreement and all Ancillary Agreements. Without limiting the generality of the
foregoing, Newco will, and will cause its Subsidiaries and its and their
respective employees, advisors, agents, accountants, counsel and other
representatives to, as reasonably directed by Danaher in good faith, reasonably
cooperate in and take the following actions: (i) preparing and filing the
registration under the Securities Act or the Exchange Act of Newco Common Units
on an appropriate registration form or forms to be designated by Danaher (the
“Newco Registration Statement”) and, if applicable, Schedule TO;
(ii) participating in meetings, drafting sessions, due diligence sessions,
management presentation sessions, and “road shows” in connection with the
Distribution (including any marketing efforts); (iii) furnishing to any dealer
manager or other similar agent participating in the Distribution (A) “cold
comfort” letters from independent public accountants in customary form and
covering such matters as are customary for an underwritten public offering
(including with respect to events subsequent to the date of financial statements
included in any offering document) and (B) opinions and negative assurance
letters of counsel in customary form and covering such matters as may be
reasonably requested; and (iv) furnishing all historical and forward-looking
financial and other pertinent financial and other information that is available
to Newco and is reasonably required in connection with the Distribution.

(b) Danaher and Newco will prepare and mail, prior to the Distribution Date, to
the holders of Danaher Common Stock, such information concerning Newco,
NetScout, their respective businesses, operations and management, the
Distribution and such other matters as

 

20



--------------------------------------------------------------------------------

Danaher will reasonably determine and as may be required by applicable Law.
Danaher and Newco will prepare, and Newco will, to the extent required under
applicable Law, file with the SEC any such documentation and any requisite
no-action letters which Danaher determines are necessary or desirable to
effectuate the Distribution and Danaher and Newco will each use its reasonable
best efforts to obtain all necessary approvals from the SEC with respect thereto
as soon as practicable.

(c) Danaher and Newco will take all such action as may be necessary or
appropriate under the securities or blue sky laws of the United States (and any
comparable Laws under any foreign jurisdiction) in connection with the
Distribution.

(d) Danaher and Newco will take all reasonable steps necessary and appropriate
to cause the conditions set forth in Section 7.02 to be satisfied and to effect
the Distribution on the Distribution Date.

(e) Notwithstanding anything to the contrary, any and all costs, expenses and
Liabilities incurred by or on behalf of Newco or any member of the Newco Group
as a result of or in connection with the matters set forth in this Section 3.03
shall be the sole responsibility of Danaher and shall be deemed to be “Excluded
Liabilities” for the purposes hereof.

(f) Notwithstanding anything to the contrary, without any further action
required by any Party, effective as of immediately prior to the Effective Time,
all provisions of this Section 3.03, with the exception of Section 3.03(a),
shall automatically terminate and be of no further force and the Parties shall
cease to have any rights or obligations thereunder.

Section 3.04 Additional Matters.

(a) Tax Withholding. Danaher and Newco, as the case may be, will be entitled,
and will instruct the transfer agent or the Exchange Agent, as applicable, to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement such amounts required to be deducted and withheld with respect to the
making of such payments under the Code or any provision of local or foreign Tax
Law. Any withheld amounts will be treated for all purposes of this Agreement as
having been paid to the Persons otherwise entitled thereto.

(b) Delivery of Certificates. Upon the consummation of the Distribution, Danaher
will deliver to the transfer agent or Exchange Agent, as applicable, a global
certificate representing the Newco Common Units being distributed in the
Distribution for the account of the Danaher stockholders that are entitled
thereto. The Exchange Agent will hold such certificate or certificates, as the
case may be, for the account of the Danaher stockholders pending the First
Merger, as provided in Section 1.6 of the Merger Agreement. Immediately after
the time of the Distribution and prior to the Effective Time, the Newco Common
Units will not be transferable and the transfer agent for the Newco Common Units
will not transfer any Newco Common Units. The Distribution will be deemed to be
effective upon written authorization from Danaher to the transfer agent or the
Exchange Agent to proceed as set forth in Section 3.02.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

MUTUAL RELEASES; INDEMNIFICATION

Section 4.01 Release of Pre-Distribution Date Claims.

(a) Newco Release. Except as provided in Section 4.01(c) and Section 4.03,
effective as of the Effective Time, Newco does hereby, for itself and for each
other member of the Newco Group and (to the extent permitted by applicable Law)
all Persons who at any time prior to the Effective Time were directors,
officers, partners, managers, employees or agents of any member of the Newco
Group (in their respective capacities as such), in each case, together with
their respective heirs, executors, administrators, successors and assigns,
release and forever discharge each of the Danaher Indemnitees from any and all
Liabilities whatsoever (including any right of contribution), whether arising
under any Contract, by operation of Law or otherwise, existing or arising from
any acts or events occurring or failing to occur or alleged to have occurred or
to have failed to occur on or before the Effective Time, or any conditions
existing or alleged to have existed on or before the Effective Time, including
in connection with the transactions and all other activities to implement the
Newco Transfer contemplated by this Agreement or any Ancillary Agreement.
Without limitation, the foregoing release includes a release of any rights and
benefits with respect to such Liabilities that Newco and each member of the
Newco Group, and their respective successor and assigns, now has or in the
future may have conferred upon them by virtue of any statute or common law
principle which provides that a general release does not extend to claims which
a party does not know or suspect to exist in its favor at the time of executing
the release, if knowledge of such claims would have materially affected such
party’s settlement with the obligor. In this connection, Newco hereby
acknowledges that it is aware that factual matters now unknown to it may have
given or may hereafter give rise to Liabilities that are presently unknown,
unanticipated and unsuspected, and it further agrees that this release has been
negotiated and agreed upon in light of that awareness and it nevertheless hereby
intends to release the Danaher Indemnitees from the Liabilities described in the
first sentence of this Section 4.01(a). Notwithstanding the foregoing, the
release described in this Section 4.01(a) shall not apply with respect to
obligations from and after the Closing under or relating to the Contracts
referred to in Section 1.07(b)(iv).

(b) Danaher Release. Except as provided in Section 4.01(c) and Section 4.02,
effective as of the Effective Time, Danaher does hereby, for itself and for each
other member of the Danaher Group and (to the extent permitted by applicable
Law) all Persons who at any time prior to the Effective Time were directors,
officers, partners, managers, employees or agents of any member of the Danaher
Group, in each case, together with their respective heirs, executors,
administrators, successors and assigns, release and forever discharge each of
the Newco Indemnitees from any and all Liabilities whatsoever (including any
right of contribution), whether arising under any Contract, by operation of Law
or otherwise, existing or arising from any acts or events occurring or failing
to occur or alleged to have occurred or to have failed to occur on or before the
Effective Time or any conditions existing or alleged to have existed on or
before the Effective Time, including in connection with the transactions and all
other activities to implement the Newco Transfer. Without limitation, the
foregoing release includes a release of any rights and benefits with respect to
such Liabilities that Danaher and each member of the Danaher Group, and their
respective successor and assigns, now has or in the future may have

 

22



--------------------------------------------------------------------------------

conferred upon them by virtue of any statute or common law principle which
provides that a general release does not extend to claims which a party does not
know or suspect to exist in its favor at the time of executing the release, if
knowledge of such claims would have materially affected such party’s settlement
with the obligor. In this connection, Danaher hereby acknowledges that it is
aware that factual matters now unknown to it may have given or may hereafter
give rise to Liabilities that are presently unknown, unanticipated and
unsuspected, and it further agrees that this release has been negotiated and
agreed upon in light of that awareness and it nevertheless hereby intends to
release the Newco Indemnitees from the Liabilities described in the first
sentence of this Section 4.01(b). Notwithstanding the foregoing, the release
described in this Section 4.01(a) shall not apply with respect to obligations
from and after the Closing under or relating to the Contracts referred to in
Section 1.07(b)(iv).

(c) No Impairment. Nothing contained in Section 4.01(a) or Section 4.01(b)
shall: (i) limit or otherwise affect any Person’s rights or obligations pursuant
to or contemplated by, or ability to enforce, this Agreement, the Merger
Agreement or any Ancillary Agreement, in each case in accordance with its terms,
including (A) the obligation of Newco to assume and satisfy the Communications
Liabilities, (B) the obligation of Danaher to retain, assume and satisfy the
Excluded Liabilities, (C) the obligations of Danaher and its Affiliates to
Convey the Communications Assets free and clear of all Security Interests (other
than Permitted Encumbrances) in accordance with this Agreement, (D) the
obligations of Danaher and Newco to perform their obligations and indemnify each
other under this Agreement, including pursuant to this Article IV, the Merger
Agreement and the Ancillary Agreements; (ii) apply to any Liability the release
of which would result in the release of any Person other than a Person expressly
released pursuant to Section 4.01(a) or Section 4.01(b); or (iii) release any
Person from, or waive any rights under, any Liability provided in or resulting
from any Contract to which any member of the Newco Group, on the one hand, and
any Danaher Group, on the other hand, is a party, that does not terminate as of
the Distribution Date in accordance with Section 1.07.

(d) No Actions as to Released Claims. Following the Closing, Newco shall not,
and shall cause each of its respective Affiliates not to, make any claim or
demand, or commence any Action asserting any claim or demand, including any
claim of contribution, recovery or any indemnification, against Danaher or any
member of the Danaher Group, or any other Person released with respect to any
Liabilities released pursuant to Section 4.01(a). Danaher shall not, and shall
cause each other member of the Danaher Group not to, make any claim or demand,
or commence any Action asserting any claim or demand, including any claim of
contribution, recovery or any indemnification, against Newco or any of its
Affiliates, or any other Person released with respect to any Liabilities
released pursuant to Section 4.01(b).

In addition, nothing in this Section 4.01 shall release Newco or any other
member of the Newco Group from indemnifying any current or former director,
officer, manager, employee or agent of Danaher or any other member of the
Danaher Group who was a director, officer, manager, employee or agent of Newco
or any other member of the Newco Group prior to the Distribution Date if such
person was entitled to a right of indemnification pursuant to the organizational
documents of Newco or any Newco Sub or pursuant to any Contract, it being
understood that if the underlying obligation giving rise to such right to
indemnification is an Excluded Liability retained by Danaher or any other member
of the Danaher Group, Danaher shall indemnify Newco for such Liability
(including Newco’s costs to indemnify such director, officer, manager, employee
or agent) in accordance with the provisions in Section 4.03.

 

23



--------------------------------------------------------------------------------

Section 4.02 Indemnification by the Newco Group. Except as otherwise provided in
the Merger Agreement or any Ancillary Agreement, from and after the Effective
Time, Newco and each member of the Newco Group shall, on a joint and several
basis, indemnify, defend and hold harmless the Danaher Indemnitees from and
against, and shall reimburse such Danaher Indemnitees with respect to, any and
all Losses that proximately result from, whether prior to, at or following the
Effective Time, any of the following items (without duplication):

(a) the Communications Liabilities, including, after the Effective Time, the
failure of Newco or any other member of the Newco Group or any other Person to
pay, perform, fulfill, discharge and, to the extent applicable, comply with, in
due course and in full, any such Liabilities;

(b) any breach by Newco or any other member of the Newco Group of any
obligations to be performed by such Persons pursuant to this Agreement or the
Ancillary Agreements subsequent to the Effective Time; and

(c) any breach by NetScout or any of its Affiliates of any covenant of NetScout
under the Merger Agreement, which, by its terms, is to be performed subsequent
to the Effective Time.

Section 4.03 Indemnification by Danaher. Except as otherwise provided in the
Merger Agreement or any Ancillary Agreement, from and after the Effective Time,
Danaher shall indemnify, defend (or, where applicable, pay the defense costs
for) and hold harmless the Newco Indemnitees from and against, and shall
reimburse such Newco Indemnitees with respect to, any and all Losses that
proximately result from, whether prior to, at or following the Effective Time,
any of the following items (without duplication):

(a) any Excluded Liabilities, including the failure of Danaher or any other
member of the Danaher Group or any other Person to pay, perform, fulfill,
discharge and, to the extent applicable, comply with, in due course and in full,
any such Liabilities;

(b) any breach by Danaher or any other member of the Danaher Group of any
covenants or obligations to be performed by such Persons pursuant to this
Agreement or the Ancillary Agreements on or subsequent to the Separation Time;

(c) any breach by Danaher or any of its Affiliates of any covenant of Danaher
under the Merger Agreement, which, by its terms, is to be performed subsequent
to the Effective Time;

(d) any breach of the representations and warranties set forth in the first
sentence of Section 2.6(a), Section 2.6(b), the first sentence of Section 2.8(d)
and Section 2.8(g) of the Merger Agreement (determined, in each case, for all
purposes without regard to any material, materiality, Material Adverse Effect or
other similar qualification contained therein).

 

24



--------------------------------------------------------------------------------

Section 4.04 Survival. No claim or cause of action for indemnification under
Section 4.03(d) may be made following the termination of the applicable survival
period set forth in Section 9.3 of the Merger Agreement; it being understood
that in the event notice of any claim for indemnification under Section 4.03(d)
shall have been given within the applicable survival period set forth in
Section 9.3 of the Merger Agreement, the representations and warranties that are
the subject of such indemnification claim shall survive until such time as such
claim is finally resolved.

Section 4.05 Basket and Cap. Danaher’s obligation to indemnify Newco Indemnitees
for Losses pursuant to Section 4.03(d) is subject to the limitation that no
indemnification shall be made by Danaher with respect to any claim (including
any Losses) until the aggregate amount of all such Losses for which
indemnification may be sought hereunder exceeds $5,000,000 (the “Deductible”),
at which point the Newco Indemnitees shall be entitled to indemnification only
for those Losses in excess of the Deductible; provided, however, that only
individual claims or series of related claims involving Losses in excess of
$100,000 shall be included in the Deductible or be counted for determining the
amount of Losses to be indemnified to the Newco Indemnitees. Notwithstanding the
foregoing, in no event shall the obligation of Danaher to indemnify Newco
Indemnitees pursuant to Section 4.03(d) exceed, in the aggregate, $250,000,000.
For the avoidance of doubt, the limitations in this Section 4.05 shall not apply
to any claims for indemnification pursuant to Section 4.03(a)-(c). For the
avoidance of doubt, nothing herein shall limit the ability of Danaher to Convey
Communications Assets to NetScout or Newco in respect of any alleged breach of
the first sentence of Section 2.6(a), Section 2.6(b), the first sentence of
Section 2.8(d) or Section 2.8(g) of the Merger Agreement.

Section 4.06 Procedures for Indemnification.

(a) An Indemnitee shall give the Indemnifying Party notice of any matter that an
Indemnitee has determined has given or would reasonably be expected to give rise
to a right of indemnification under this Agreement (other than a Third-Party
Claim, which shall be governed by Section 4.07(b)), within twenty (20) Business
Days of such determination, stating the amount of the Loss claimed, if known,
and method of computation thereof, and containing a reference to the provisions
of this Agreement in respect of which such right of indemnification is claimed
by such Indemnitee or arises; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
except and solely to the extent the Indemnifying Party shall have been
materially prejudiced as a result of such failure.

(b) If a claim or demand is made against a Danaher Indemnitee or a Newco
Indemnitee (each, an “Indemnitee”) by any Person who is not a party to this
Agreement or an Affiliate of a Party (a “Third-Party Claim”) as to which such
Indemnitee is or reasonably expects to be entitled to indemnification pursuant
to this Agreement, such Indemnitee shall notify the Party that is or may be
required pursuant to this Article IV or pursuant to any Ancillary Agreement to
make such indemnification (the “Indemnifying Party”) in writing, and in
reasonable detail, of the Third-Party Claim promptly (and in any event within
thirty (30) calendar days) after receipt by such Indemnitee of written notice of
the Third-Party Claim; provided, however, that the failure to provide notice of
any such Third-Party Claim pursuant to this sentence shall not release the
Indemnifying Party from any of its obligations except and solely to the extent
the Indemnifying Party shall have been materially prejudiced as a result of

 

25



--------------------------------------------------------------------------------

such failure (except that the Indemnifying Party or Parties shall not be liable
for any expenses incurred by the Indemnitee in defending such Third-Party Claim
during the period in which the Indemnitee failed to give such notice).
Thereafter, the Indemnitee shall deliver to the Indemnifying Party, promptly
(and in any event within ten (10) Business Days) after the Indemnitee’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnitee relating to the Third-Party Claim.

(c) Other than in the case of any Liability being managed by a Party in
accordance with any Ancillary Agreement or as provided in Section 4.08(a), an
Indemnifying Party shall be entitled (but shall not be required) to assume,
control the defense of, and settle any Third-Party Claim, at such Indemnifying
Party’s own cost and expense and by such Indemnifying Party’s own counsel, which
counsel must be reasonably acceptable to the applicable Indemnitees, if it gives
written notice of its intention to do so and agreement that the Indemnitee is
entitled to indemnification under this Article IV to the applicable Indemnitees
within thirty (30) calendar days of the receipt of notice from such Indemnitees
of the Third-Party Claim. After such notice from an Indemnifying Party to an
Indemnitee of its election to assume the defense of a Third-Party Claim, such
Indemnitee shall have the right to employ separate counsel and to participate in
(but not control) the defense, compromise or settlement thereof, at its own
expense and, in any event, shall reasonably cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party all
witnesses, pertinent and material Information and materials in such Indemnitee’s
possession or under such Indemnitee’s control relating thereto as are reasonably
required by the Indemnifying Party; provided, however, that such access shall
not require the Indemnitee to disclose any information the disclosure of which
would, in the reasonable judgment of the Indemnitee, result in the loss of any
existing attorney-client privilege with respect to such information or violate
any applicable Law.

(d) Notwithstanding anything to the contrary in this Section 4.06, in the event
that: (i) an Indemnifying Party elects not to assume responsibility for
defending a Third-Party Claim; (ii) there exists a conflict of interest or
potential conflict of interest between the Indemnifying Party and the applicable
Indemnitee(s), (iii) any Third-Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the Indemnitee;
(iv) the Indemnifying Party shall not have employed counsel to represent the
Indemnitee within thirty (30) calendar days after notice from the Indemnitee of
such Third-Party Claim; or (v) the party making such Third-Party Claim is a
Governmental Authority with regulatory authority over the Indemnitee or any of
its material Assets, such Indemnitee(s) shall be entitled to assume the defense
of such Third-Party Claim, at the Indemnifying Party’s expense, with counsel of
such Indemnitee’s choosing. If the Indemnitee is conducting the defense against
any such Third-Party Claim, the Indemnifying Party shall reasonably cooperate
with the Indemnitee in such defense and make available to the Indemnitee all
witnesses, pertinent and material Information and materials in such Indemnifying
Party’s possession or under such Indemnifying Party’s control relating thereto
as are reasonably required by the Indemnitee pursuant to a joint defense
agreement to be entered into by Indemnitee and the Indemnifying Party; provided,
however, that such access shall not require the Indemnifying Party to disclose
any information the disclosure of which would, in the reasonable judgment of the
Indemnifying Party, result in the loss of any existing attorney-client privilege
with respect to such information or violate any applicable Law.

 

26



--------------------------------------------------------------------------------

(e) No Indemnitee may settle or compromise any Third-Party Claim without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed. If an Indemnifying Party has failed to assume
the defense of the Third-Party Claim, it shall not be a defense to any
obligation to pay any amount in respect of such Third-Party Claim that the
Indemnifying Party was not consulted in the defense thereof, that such
Indemnifying Party’s views or opinions as to the conduct of such defense were
not accepted or adopted, that such Indemnifying Party does not approve of the
quality or manner of the defense thereof or that such Third-Party Claim was
incurred by reason of a settlement rather than by a judgment or other
determination of liability.

(f) In the case of a Third-Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third-Party Claim
without the consent (not to be unreasonably withheld, conditioned or delayed) of
the Indemnitee if the effect thereof is to permit any injunction, declaratory
judgment, other order or other non-monetary relief to be entered, directly or
indirectly, against any Indemnitee, or does not release the Indemnitee from all
liabilities and obligations with respect to such Third-Party Claim or includes
an admission of guilt or liability on behalf of the Indemnitee.

(g) Except as otherwise provided in Section 9.04, the Merger Agreement or any
Ancillary Agreement, following the Closing, the indemnification provisions of
this Article IV shall be the sole and exclusive remedy of an Indemnitee for any
monetary or compensatory damages or Losses resulting from any breach of this
Agreement (including with respect to monetary or compensatory damages or Losses
arising out of or relating to, as the case may be, any Communications Liability
or Excluded Liability), and each Indemnitee expressly waives and relinquishes
any and all rights, claims or remedies such Person may have with respect to the
foregoing other than under this Article IV against any Indemnifying Party.

Section 4.07 Indemnification Obligations Net of Proceeds Received from Third
Parties.

(a) Any Liability subject to indemnification or contribution pursuant to this
Article IV will be net of any proceeds received by the Indemnitee from any third
party (net of any deductible or retention amount or any other third-party costs
or expenses incurred by the Indemnifying Party in obtaining such recovery,
including any increased insurance premiums) for indemnification for such
Liability that actually reduce the amount of the Liability (“Third-Party
Proceeds”). Accordingly, the amount which any Indemnifying Party is required to
pay pursuant to this Article IV to any Indemnitee pursuant to this Article IV
will be reduced by Third-Party Proceeds theretofore actually recovered by or on
behalf of the Indemnitee in respect of the related Liability. If an Indemnitee
receives a payment required by this Agreement from an Indemnifying Party in
respect of any Liability (an “Indemnity Payment”) and subsequently receives
Third-Party Proceeds, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Third-Party Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

(b) The Indemnitee shall use commercially reasonable efforts to seek to collect
or recover any Third-Party Proceeds to which the Indemnitee is entitled in
connection

 

27



--------------------------------------------------------------------------------

with any Liability for which the Indemnitee seeks contribution or
indemnification pursuant to this Article IV; provided, however, that the
Indemnitee’s inability to collect or recover any such Third-Party Proceeds shall
not limit the Indemnifying Party’s obligations hereunder.

Section 4.08 Certain Actions; Substitution; Subrogation.

(a) Certain Actions. Notwithstanding anything to the contrary set forth in
Section 4.06, and subject to the provisions of the Tax Matters Agreement and the
Employee Matters Agreement, which shall remain exclusive as to Tax matters and
employee and benefit matters, respectively, and except to the extent there are
actual or potential conflicts of interest between Danaher and Newco with respect
to a particular Action: (i) Danaher may elect to have exclusive authority and
control over the investigation, prosecution, defense and appeal of any and all
Actions pending at the Separation Time which relate to or arise out of the
Communications Business, the Communications Assets or the Communications
Liabilities and as to which a member of the Danaher Group (other than Newco and
the Newco Subs) is also named as a target or defendant thereunder, but excluding
any such Actions described in clause (ii); and (ii) Newco may elect to have
exclusive authority and control over the investigation, prosecution, defense and
appeal of any and all Actions pending at the Separation Time which relate to or
arise out of the Communications Business, the Communications Assets or the
Communications Liabilities and as to which a member of the Danaher Group (other
than Newco and the Newco Subs) is also named as a target or defendant
thereunder, but only to the extent any such Actions primarily relate to or
primarily arise in connection with the Communications Business, the
Communications Assets or the Communications Liabilities and do not primarily
relate to or primarily arise in connection with Excluded Liabilities; provided,
however, that: (i) the Party in control of any such Action shall investigate,
prosecute, defend and/or appeal such Action in good faith; (ii) the Parties
shall reasonably consult with each other on a regular basis with respect to
strategy and developments with respect to any such Action; (iii) the Party not
in control of such Action shall have the right to participate in (but not
control) and employ separate counsel in connection with the defense, compromise
or settlement of such Action at its own cost and expense; and (iv) the Party in
control of such Action must obtain the written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed, to settle or
compromise or consent to the entry of judgment with respect to such Action.
After any such compromise, settlement, consent to entry of judgment or entry of
judgment, Danaher and Newco shall agree upon a reasonable allocation to Newco
of, and Newco shall be responsible for or receive, as the case may be, Newco’s
proportionate share of any such compromise, settlement, consent or judgment
attributable to the Communications Business, the Communications Assets or the
Communications Liabilities, including its proportionate share of the reasonable
costs and expenses associated with defending the same.

(b) Substitution. In the event of an Action that involves solely matters that
are indemnifiable and in which the Indemnifying Party is not a named defendant,
if either the Indemnitee or the Indemnifying Party so requests, the Parties
shall use commercially reasonable efforts to substitute the Indemnifying Party
for the named but not liable defendant to be removed from such Action and such
defendants shall not be required to make any payments or contribution in
connection therewith (regardless if such removal is successful or not). If such
substitution or addition cannot be achieved for any reason or is not requested,
the rights and obligations of the Parties regarding indemnification and the
management of the defense of claims as set forth in this Article IV shall not be
affected.

 

28



--------------------------------------------------------------------------------

(c) Subrogation. In the event of payment by or on behalf of any Indemnifying
Party to or on behalf of any Indemnitee in connection with any Third-Party
Claim, such Indemnifying Party shall be subrogated to and shall stand in the
place of such Indemnitee, in whole or in part based upon and in proportion to
the amount of the Indemnitee’s Liability that the Indemnifying Party has paid,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third-Party Claim against any
claimant or plaintiff asserting such Third-Party Claim or against any other
Person; provided, however, that in no event shall the Indemnifying Party have
any rights under this Section 4.08(b) to assert any claim, action or proceeding
against any customer or material supplier of the Indemnitee (whether or not the
Indemnitee has been indemnified under this Agreement). Such Indemnitee shall
cooperate with such Indemnifying Party in a reasonable manner, and at the cost
and expense of such Indemnifying Party, in prosecuting any subrogated right,
defense or claim.

Section 4.09 Payments. Indemnification required by this Article IV shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or a Loss or Liability
incurred.

Section 4.10 Non-Applicability to Taxes and Employee Matters. Except as
otherwise specifically provided herein, Tax matters shall be exclusively
governed by the Tax Matters Agreement, employee and employee benefit matters
shall be exclusively governed by the Employee Matters Agreement and, in the
event of any inconsistency between the Tax Matters Agreement or the Employee
Matters Agreement and this Agreement, the Tax Matters Agreement or Employee
Matters Agreement, as applicable, shall control. The procedures relating to
indemnification for Tax matters and for employee and employee benefit matters
shall be exclusively governed by the Tax Matters Agreement and the Employee
Matters Agreement, respectively.

Section 4.11 Characterization of and Adjustment to Payments.

(a) For all Tax purposes, Danaher and Newco agree to treat any payment required
by this Agreement or the Merger Agreement as either a contribution by Danaher to
Newco or a distribution by Newco to Danaher, as the case may be, occurring
immediately prior to the Closing Date.

(b) Notwithstanding the foregoing, any payment made pursuant to Article IV of
this Agreement shall be: (i) decreased to take into account the present value of
any Tax Benefit (as defined in the Tax Matters Agreement) made allowable to the
Indemnitee (or any of its Affiliates) arising from the incurrence or payment of
the relevant indemnified item (which Tax Benefit would not have arisen or been
allowable but for such indemnified item); and (ii) increased to take into
account any Tax Cost (as defined in the Tax Matters Agreement) of the Indemnitee
(or any of its Affiliates) arising from the receipt of the relevant indemnity
payment (but taking into account the present value of all correlative Tax
Benefits resulting from the payment of such Tax Cost). For purposes of this
Section 4.11(b), any Tax Benefit or Tax Cost, as applicable, shall be
determined: (i) using the highest marginal rates in effect at the time of the

 

29



--------------------------------------------------------------------------------

determination; (ii) assuming the Indemnitee will be liable for such Taxes at
such rate and has no Tax Attributes (as defined in the Tax Matters Agreement) at
the time of the determination; and (iii) assuming that any such Tax Benefit is
used at the earliest date allowable by applicable Law. The present value
referred to in the first sentence of this Section 4.11(b) shall be determined
using a discount rate equal to the mid term applicable federal rate in effect at
the time of the payment of the relevant indemnity payment.

ARTICLE V

ACCESS TO INFORMATION

Section 5.01 Access to Personnel and Property. From and after the Separation
Time until the sixth anniversary of the Separation Time, each of Danaher and
Newco shall afford to the other and the Representatives of each, at such
requesting Party’s expense on a time and materials basis, reasonable access
during normal business hours, subject to the restrictions for privileged or
Confidential Information set forth in this Agreement and to the requirements of
any applicable Law (including, without limitation, any applicable requirements
relating to privacy or disclosure of personal information) such as a code of
conduct or standard of conduct (provided, however, that the Parties will arrange
for appropriate substitute access of disclosure to the extent necessary to
comply with any such regulation), to the personnel, properties, and, in
connection with access to such personnel and properties, Information of such
Party and its Subsidiaries insofar as such access is reasonably required by the
other Party, upon the reasonable prior written request by such Party for access
to specific and identified personnel, properties and Information, and only for
the duration such access is reasonably requested and required by the other
Party, and (a) relates to such other Party or, in the case of requests from
Danaher, the Communications Assets prior to the Separation Time solely as may be
reasonably necessary in connection with the prosecution or defense of any Action
for which the requesting Party may have Liability under this Agreement (except
for claims, demands or Actions between members of each Group), and in the case
of requests from Newco, the Communications Business, prior to the Separation
Time or (b) is reasonably required by a Party to perform its obligations under
any Ancillary Agreement to which such Party or any of its Affiliates is a party;
provided, however, that the Party providing such access may require that such
Representatives execute a confidential non-disclosure agreement agreeing to be
bound by the provisions of this Article V, unless such individual is already
subject to a non-disclosure agreement containing at least substantially the same
terms and conditions as this Article V with respect to Confidential Information;
provided, further, that nothing in this Section 5.01 shall be deemed to grant
Newco or any Newco Sub any license, easement, servitude or similar right with
respect to any real property that is an Excluded Asset; provided, further, that
the requesting Party shall reimburse the other Party for the time expended by
its employees in connection therewith in an amount determined by such other
Party in good faith.

Section 5.02 Witness Services. For a period of six (6) years from and after the
Separation Time (or for any pending matter arising prior to the expiration of
such period), each of Danaher and Newco shall use its commercially reasonable
efforts to make available to the other, upon reasonable prior written request,
its and its Subsidiaries’ directors, officers, employees and agents (taking into
account the work schedules and other commitments of such Persons) as witnesses
to the extent that (a) such Persons may reasonably be required to testify in

 

30



--------------------------------------------------------------------------------

connection with the prosecution or defense of any Action for which the
requesting Party may have Liability under this Agreement or in connection with
the transactions contemplated by this Agreement, the Merger Agreement or any
Ancillary Agreement (except for claims, demands or Actions between members of
each Group) and (b) there is no adversity in the Action between the requesting
Party and the other Party except for the time and effort required in connection
with the services of the officers, directors and employees and agents of the
other Party. The out-of-pocket costs and expenses incurred in the provision of
such witnesses shall be paid by the Party requesting the availability of such
persons (provided, however, that such requesting Party must obtain written
approval of the other Party prior to incurring any such costs or expenses), and
such requesting Party shall reimburse the other Party for the time expended by
its employees in connection therewith in an amount determined by such other
Party in good faith.

Section 5.03 Privileged Matters.

(a) The respective rights and obligations of the Parties to maintain, preserve,
assert or waive any or all privileges belonging to either Party or its
Subsidiaries with respect to the Communications Business or the other businesses
of Danaher, including the attorney-client and work product privileges
(collectively, “Privileges”), will be governed by the provisions of this
Section 5.03. With respect to Privileged Information (as defined below) of
Danaher, Danaher will have sole authority in perpetuity to determine whether to
assert or waive any or all Privileges, and Newco will not take any action (or
permit any member of the Newco Group to take action) without the prior written
consent of Danaher that could result in any waiver of any Privilege that could
be asserted by any member of the Danaher Group under applicable Law and this
Agreement. With respect to Privileged Information of Newco arising after the
Separation Time, Newco will have sole authority in perpetuity to determine
whether to assert or waive any or all Privileges, and Danaher will take no
action (nor permit any member of the Danaher Group to take action) without the
prior written consent of Newco that could result in any waiver of any Privilege
that could be asserted by any member of the Newco Group under applicable Law and
this Agreement. The rights and obligations created by this Section 5.03 will
apply to all Information as to which a Party or its respective Groups would be
entitled to assert, or has asserted, a Privilege without regard to the effect,
if any, of the Transactions (“Privileged Information”).

(b) Privileged Information of the Danaher Group includes: (i) any and all
Information regarding the Danaher Group and its businesses (other than
Information relating to the Communications Business (“Newco Information”)),
whether or not such Information (other than Newco Information) is in the
possession of Newco or any Affiliate thereof; (ii) all communications subject to
a Privilege between counsel for Danaher (other than counsel for the
Communications Business) (including any person who, at the time of the
communication, was an employee of the Danaher Group in the capacity of in-house
counsel, regardless of whether such employee is or becomes an employee of
NetScout, Newco or any Affiliate thereof) and any person who, at the time of the
communication, was an employee of Danaher, regardless of whether such employee
is or becomes an employee of Newco or any Affiliate thereof; (iii) all
Information generated, received or arising after the Separation Time that
discloses Privileged Information of the Danaher Group generated, received or
arising prior to the Separation Time; and (iv) all Information relating to all
matters relating to Danaher’s evaluation and negotiation of the Transactions.

 

31



--------------------------------------------------------------------------------

(c) Privileged Information of the Newco Group includes: (i) any and all Newco
Information, whether or not it is in the possession of Danaher or any member of
its Group; (ii) all communications subject to a Privilege between counsel for
the Communications Business (including any person who, at the time of the
communication, was an employee of the Danaher Group in the capacity of in-house
counsel, regardless of whether such employee is or remains an employee of
Danaher or any Affiliate thereof) and any person who, at the time of the
communication, was an employee of Danaher, Newco or any member of either Group
or the Communications Business, regardless of whether such employee was, is or
becomes an employee of Danaher or any of its Subsidiaries; and (iii) all
Information generated, received or arising after the Separation Time that
discloses Privileged Information of the Newco Group generated, received or
arising after the Separation Time.

(d) Upon receipt by Danaher or Newco, or any of their respective Affiliates, as
the case may be, of any subpoena, discovery or other request from any third
party that actually or arguably calls for the production or disclosure of
Privileged Information of the other or if Danaher or Newco, or any of their
respective Affiliates, as the case may be, obtains knowledge that any current or
former employee of Danaher or Newco, or any of their respective Affiliates, as
the case may be, receives any subpoena, discovery or other request from any
third-party that actually or arguably calls for the production or disclosure of
Privileged Information of the other, Danaher or Newco, as the case may be, will
promptly notify the relevant other Party of the existence of the request and
will provide such other Party a reasonable opportunity to review the Information
and to assert any rights it may have under this Section 5.03 or otherwise to
prevent the production or disclosure of Privileged Information. Danaher or
Newco, as the case may be, will not, and will cause their respective Affiliates
not to, produce or disclose to any third-party any of the other Party’s
Privileged Information under this Section 5.03 unless: (i) the other Party has
provided its express written consent to such production or disclosure; or (ii) a
court of competent jurisdiction has entered an Order not subject to
interlocutory appeal or review finding that the Information is not entitled to
protection from disclosure under any applicable privilege, doctrine or rule.

(e) Danaher’s transfer of books and records pertaining to the Communications
Business and other Information to Newco, Danaher’s agreement to permit Newco to
obtain Information existing prior to the Internal Restructuring, Newco’s
transfer of books and records pertaining to Danaher, if any, and other
Information to Danaher and Newco’s agreement to permit Danaher to obtain
Information existing prior to the Internal Restructuring are made in reliance on
Danaher’s and Newco’s respective agreements, as set forth in Section 5.01 and
this Section 5.03, to maintain the confidentiality of such Information and to
take the steps provided herein for the preservation of all Privileges that may
belong to or be asserted by Danaher or Newco, as the case may be. The access to
Information, witnesses and individuals being granted pursuant to Section 5.01
and the disclosure to Newco and Danaher of Privileged Information relating to
the Communications Business or the other businesses of Danaher pursuant to this
Agreement in connection with the Internal Restructuring will not be asserted by
Danaher or Newco to constitute, or otherwise deem, a waiver of any Privilege
that has been or may be asserted under this Section 5.03 or otherwise. Nothing
in this Agreement will operate to reduce, minimize or condition the rights
granted to Danaher and Newco in, or the obligations imposed upon Danaher and
Newco by, this Section 5.03.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.01 Further Assurances. Subject to the limitations or other provisions
of this Agreement, the Merger Agreement and any Ancillary Agreement: (i) each of
the Parties (which shall not include NetScout unless and until the Effective
Time shall have occurred) shall use reasonable best efforts (subject to, and in
accordance with, applicable Law) to take promptly, or cause to be taken
promptly, all actions, and to do promptly, or cause to be done promptly, and to
assist and cooperate with the other Parties in doing, all things reasonably
necessary, proper or advisable to consummate and make effective the transactions
contemplated by and carry out the intent and purposes of this Agreement and the
Ancillary Agreements, including using reasonable best efforts to obtain
satisfaction of the conditions precedent to each Party’s obligations hereunder
or in any Ancillary Agreement within its reasonable control and to perform all
covenants and agreements herein or any Ancillary Agreement applicable to such
Party; and (ii) none of the Parties (which shall not include NetScout unless and
until the Effective Time shall have occurred) will, without the prior written
consent of the other applicable Party, take any action which would reasonably be
expected to prevent or materially impede, interfere with or delay the
transactions contemplated by this Agreement, the Merger Agreement or any
Ancillary Agreement. Without limiting the generality of the foregoing, where the
cooperation of third parties, such as insurers or trustees, would be necessary
in order for a Party to completely fulfill its obligations under the Merger
Agreement, this Agreement or the Ancillary Agreements, such Party shall use
reasonable best efforts to cause such third parties to provide such cooperation.

Section 6.02 Removal of Tangible Assets. Except as may be otherwise provided in
the Ancillary Agreements or otherwise agreed to by the Parties, all tangible
Communications Assets that are located at any facilities of any member of the
Danaher Group shall be moved or caused to be moved by Danaher as promptly as
practicable after the Separation Time from such facilities, at Danaher’s expense
and in a manner so as not to unreasonably interfere with the operations of any
member of the Danaher Group and not to cause damage to such facility, and such
member of the Danaher Group shall provide reasonable access to such facility to
effectuate the same.

Section 6.03 Danaher Guarantees. Following the Closing, if the Parties were
unable to novate, assign or replace any Danaher Guarantees prior to the Closing,
Newco will: (i) continue to use its reasonable best efforts to novate, assign or
replace such Danaher Guarantees with NetScout as guarantor; and (ii) indemnify,
defend and hold harmless Danaher and its Affiliates against, and reimburse
Danaher and its Affiliates for, any Losses of Danaher and its Affiliates
incurred because any such Danaher Guarantee is called upon and Danaher or its
Affiliate is required to make any material payment under any such Danaher
Guarantee. Newco’s reasonable best efforts with respect to this Section 6.03
shall not require Newco to take any action that would be reasonably expected to
expose it or any other member of the Newco Group to any material incremental
expenses or losses of benefits.

 

33



--------------------------------------------------------------------------------

Section 6.04 Insurance Matters.

(a) Notwithstanding anything to the contrary herein, from and after the
Separation Time, Newco, the Communications Assets and the Communications
Business shall be, and Danaher shall use commercially reasonable efforts to
cause them to continue to be, covered under insurance policies of Danaher or its
Subsidiaries (as applicable), to the extent insurance coverage exists, until the
Effective Time.

(b) Subject to, and other than as set forth in, Section 6.04(c) and
Section 6.04(d), Newco acknowledges that: (i) coverage for Newco, the
Communications Assets and the Communications Business for the period after the
Effective Time under all of the insurance policies maintained by Danaher prior
to the Effective Time will be terminated effective as of the Effective Time; and
(ii) upon such termination, Newco, the Communications Assets and the
Communications Business will cease to be covered under such policies with
respect to the period after the Effective Time.

(c) For any claim asserted against any Newco or any Newco Sub after the
Effective Time arising out of an occurrence taking place prior to the Effective
Time (“Post-Closing Claims”), Newco and each Newco Sub may access coverage under
the occurrence-based insurance policies of Danaher or its Subsidiaries (as
applicable) issued or in place prior to the Effective Time under which Newco or
any Newco Sub is insured (the “Pre-Closing Occurrence Based Policies”), to the
extent such insurance coverage exists. After the Effective Time, Newco or any
Newco Sub may seek coverage for any Post-Closing Claim under any applicable
Pre-Closing Occurrence Based Policies, to the extent such insurance coverage
exists, and Danaher and its Subsidiaries (as applicable) shall cooperate with
Newco and the Newco Subs in connection with the tendering of such claims;
provided, however, that: (i) Newco or the Newco Subs shall promptly notify
Danaher of all such Post-Closing Claims and; (ii) Newco shall be responsible for
the satisfaction or payment of any applicable retention, deductible or
retrospective premium with respect to any Post-Closing Claim. In the event that
a Post-Closing Claim relates to the same occurrence for which Danaher or its
Subsidiaries is seeking coverage under Pre-Closing Occurrence Based Policies,
and the limits under an applicable Pre-Closing Occurrence Based Policy are not
sufficient to fund all covered claims of Newco or any Newco Sub (as applicable)
and Danaher or its Subsidiaries (as applicable), amounts due under such a
Pre-Closing Occurrence Based Policy shall be paid to the respective entities in
proportion to the amounts which otherwise would be due were the limits of
liability infinite. Notwithstanding anything to the contrary in this Agreement,
following the Distribution Date members of the Newco Group shall have no rights
or claims against or with respect to (1) any captive insurance company of
Danaher or any of its Affiliates or (2) any fronted insurance program maintained
by Danaher or any of its Affiliates that is not a “risk transfer” insurance
program.

(d) Danaher shall maintain in effect for not less than six (6) years after the
Effective Time, by prepaid run-off, “tail coverage” endorsement or otherwise
(including, by continuing to provide coverage under Danaher existing policies),
the coverage provided by directors’ and officers’ liability and fiduciary
liability insurance under which Newco and the Newco Subs are insured as of
immediately prior to the Effective Time; provided, however, that Danaher may
substitute prepaid policies of at least the same coverage containing terms and
conditions that are no less advantageous to Newco or any Newco Sub so long as
such substitution does not result in gaps or lapses in coverage with respect to
matters occurring prior to the Effective Time.

 

34



--------------------------------------------------------------------------------

Section 6.05 Casualty and Condemnation. If, between the date hereof and the
Separation Time, there shall occur any physical damage to or destruction of, or
theft or similar loss of, any of the material tangible Assets described in
Section 1.05(a) (a “Casualty Loss”) or any condemnation or taking by eminent
domain by a Governmental Authority of any of the Assets described in
Section 1.05(a) (a “Condemnation Event”), then: (i) Danaher shall use its
reasonable best efforts to (A) replace or repair (as applicable) the asset or
property related to such Casualty Loss, and (B) replace the asset or property
that has been condemned or taken as necessary consistent with prudent operation
of the Communications Business; or (ii) if the Separation is consummated
notwithstanding such Casualty Loss or Condemnation Event, and if such damaged,
destroyed, stolen, lost or condemned or taken Assets have not been repaired or
replaced as of the Separation Time, then, without limiting Newco’s or any member
of the Newco Group’s other rights hereunder, promptly after any casualty
insurance proceeds, business interruption insurance proceeds or condemnation
proceeds payable to Danaher or any of its Affiliates with respect to such
Casualty Loss or Condemnation Event have been collected, Danaher shall, or shall
cause its Affiliate to, pay to Newco: (x) the aggregate amount, if any, of such
casualty insurance proceeds described above in connection with such Casualty
Loss; (y) the aggregate amount, if any, of such business interruption insurance
proceeds described above that were paid in connection with such Casualty Loss;
and (z) the aggregate amount, if any, of such condemnation proceeds described
above in connection with such Condemnation Event, in each case net of any
deductible or retention amount or any other costs or expenses incurred in
obtaining such recovery, including any increased insurance premiums. Danaher
shall, and shall cause its Affiliates to, use commercially reasonable efforts to
collect amounts due (if any) under insurance policies or programs in respect of
any Casualty Loss or as a result of a Condemnation Event. The amount of any
insurance or condemnation proceeds paid to Danaher shall be included as a
Communications Asset and not be distributable cash available to Danaher or any
other member of the Danaher Group.

Section 6.06 Confidentiality.

(a) From and after the Effective Time, the Parties shall hold, and shall cause
each of their respective Affiliates to hold, and each of the foregoing shall
cause their respective directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, and not to disclose or release or use,
for any purpose other than as permitted pursuant to this Agreement, the Merger
Agreement or the Ancillary Agreements, without the prior written consent of the
other Party, any and all Confidential Information concerning the other Party or
such Party’s Group; provided, however, that the Parties may disclose, or may
permit disclosure of, Confidential Information: (i) to their respective
auditors, attorneys, financial advisors, bankers and other appropriate
consultants and advisors who have a need to know such information for auditing
and other non-commercial purposes and are informed of their obligation to hold
such information confidential to the same extent as is applicable to the Parties
and in respect of whose failure to comply with such obligations, the applicable
Party will be responsible; (ii) if the Parties or any of their respective
Affiliates are required or compelled to disclose any such Confidential
Information by judicial or administrative process or by other requirements of
Law or stock exchange rule; (iii) as required in connection with any legal or

 

35



--------------------------------------------------------------------------------

other proceeding by one Party against any other Party; or (iv) as necessary in
order to permit a Party to prepare and disclose its financial statements, or
other required disclosures required by Law or such applicable stock exchange.
Notwithstanding the foregoing, in the event that any demand or request for
disclosure of Confidential Information is made pursuant to clause (ii) above,
each Party, as applicable, shall promptly notify the other of the existence of
such request or demand and, to the extent commercially practicable, shall
provide the other Party thirty (30) calendar days (or such lesser period as is
commercially practicable) to seek an appropriate protective order or other
remedy, which such Parties will cooperate in obtaining. In the event that such
appropriate protective order or other remedy is not obtained, the Party whose
Confidential Information is required to be disclosed shall or shall cause the
other applicable Party or Parties to furnish, or cause to be furnished, only
that portion of the Confidential Information that is legally required to be
disclosed and shall take commercially reasonable steps to ensure that
confidential treatment is accorded such information.

(b) The provisions of this Section 6.06 do not limit the obligations of: (i) the
parties to the Merger Agreement pursuant to Section 4.1 of the Merger Agreement;
or (ii) the parties to the Confidentiality Agreement (as defined in the Merger
Agreement).

ARTICLE VII

CONDITIONS

Section 7.01 Conditions to the Newco Transfer. The obligations of Danaher to
effect the Newco Transfer pursuant to this Agreement shall be subject to
fulfillment (or waiver (subject to Section 9.07)) at or prior to the Separation
Date of each of the following conditions (provided, however, that unless the
Merger Agreement shall have been terminated in accordance with its terms, any
such waiver shall be subject to the written consent of NetScout): each of the
parties to the Merger Agreement has irrevocably confirmed to each other that
each condition in Sections 6 and 7 of the Merger Agreement (other than Sections
6.5 and 7.5 thereto) to such party’s respective obligations to effect the
Mergers: (i) has been fulfilled; (ii) will be fulfilled at the Effective Time;
or (iii) is or has been waived by such party, as the case may be.

Section 7.02 Conditions to the Distribution. The obligations of Danaher to
effect the Distribution pursuant to this Agreement shall be subject to the
fulfillment (or waiver (subject to Section 9.07)) at or prior to the Separation
Date of each the following conditions; provided, however, that unless the Merger
Agreement shall have been terminated in accordance with its terms, any such
waiver shall be subject to the written consent of NetScout:

(a) the Newco Transfer shall have been consummated;

(b) Danaher shall have established the Record Date (as determined in accordance
with Section 3.02(a)) and shall have provided a notice to FINRA no later than
ten (10) days prior to the Record Date in compliance with Rule 10b-17 under the
Exchange Act;

(c) Danaher and Newco shall have prepared and mailed to the holders of record of
Danaher Common Stock such information concerning Newco, its business, operations
and management, the Distribution and such other matters as Danaher shall
determine in its sole and absolute discretion (after consultation with NetScout)
and as may otherwise be required by applicable Law;

 

36



--------------------------------------------------------------------------------

(d) Each material Governmental Approval required in connection with the Internal
Restructuring or as otherwise may be required in connection with any of the
transactions contemplated by the Plan of Reorganization shall have been obtained
and must be in full force and effect; and

(e) each of the conditions in Section 7 of the Merger Agreement to Danaher’s
obligations to effect the Mergers shall have been satisfied or waived (other
than those conditions that by their nature are to be satisfied at the
Distribution Date and other than the conditions set forth in Section 7.5
thereto).

Section 7.03 Guarantee. Following the Effective Time, NetScout unconditionally,
absolutely and irrevocably guarantees to Danaher the prompt payment, in full,
when due, of any payment obligations of all members of the Newco Group under
this Agreement and the other Transaction Documents after the Closing and the
prompt performance, when due, of all other obligations of any member of the
Newco Group under this Agreement and the other Transaction Documents after the
Closing. NetScout’s obligations to Danaher under this Section 7.03 are referred
to as the “Guaranteed Obligations.” The Guaranteed Obligations are absolute and
unconditional, irrespective of, and NetScout hereby expressly waives to the
extent permitted by law, any defense to its obligations under this Section 7.03,
any circumstance whatsoever which might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including any right to require or claim that Danaher seek recovery directly from
any member of the Newco Group in respect of the Guaranteed Obligations.

ARTICLE VIII

DISPUTE RESOLUTION

Section 8.01 Negotiation.

(a) Each Party shall appoint a representative who shall be responsible for
administering this dispute resolution provision (the “Appointed
Representative”). The Appointed Representative shall have the authority to
resolve any such disputes.

(b) Except as otherwise provided in this Agreement or in any Ancillary
Agreement, in the event of a controversy, dispute or claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or any
Ancillary Agreement or otherwise arising out of, or in any way related to, this
Agreement or any Ancillary Agreement or the transactions contemplated hereby or
thereby (but specifically excluding the Merger Agreement where any disputes
under the Merger Agreement shall be resolved pursuant to the terms thereof)
(collectively, the “Agreement Disputes”), the Appointed Representatives shall
negotiate in good faith for a reasonable period of time to settle such Agreement
Dispute; provided, however, that: (i) such reasonable period shall not, unless
otherwise agreed to by the relevant Parties in writing, exceed thirty (30)

 

37



--------------------------------------------------------------------------------

calendar days from the time of receipt by a Party of written notice of such
Agreement Dispute; and (ii) the relevant employees from both Parties with
knowledge and interest in the dispute shall first have tried to resolve the
differences between the Parties. Nothing said or disclosed, nor any document
produced, in the course of any negotiations, conferences and discussions in
connection with efforts to settle an Agreement Dispute that is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose, but shall be considered as to have been
disclosed for settlement purposes.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Expenses. Except as otherwise provided in this Agreement, including
Section 1.06(b), Section 1.08(b), Section 4.02, Section 4.03, the Merger
Agreement or any Ancillary Agreement, whether or not the Distribution or the
other transactions contemplated by this Agreement are consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby (including costs and expenses attributable to the Conveyance
of the Assets as contemplated herein) shall be paid by the Party incurring such
costs or expenses. For the avoidance of doubt, all Liabilities, costs and
expenses incurred in connection with this Agreement, the Merger Agreement, any
Ancillary Agreement or the Transfer Documents and the transactions contemplated
hereby or thereby by or on behalf of Newco or any of the Newco Subs prior to the
Effective Time shall be the responsibility of Danaher and shall be assumed in
full by Danaher.

Section 9.02 Entire Agreement. This Agreement, the Merger Agreement and the
Ancillary Agreements, including any related annexes, schedules and exhibits, as
well as any other agreements and documents referred to herein and therein, shall
together constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof and shall supersede all prior negotiations,
agreements and understandings of the Parties of any nature, whether oral or
written, with respect to such subject matter.

Section 9.03 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 9.04 Specific Performance; Jurisdiction. The Parties understand and
agree that the covenants and agreements on each of their parts herein contained
are uniquely related to the desire of the Parties and their respective
Affiliates to consummate the Transactions, that the Transactions are a unique
business opportunity at a unique time for each of Danaher, NetScout and Newco
and their respective Affiliates, and further agree that irreparable damage would
occur in the event that any provision of this Agreement were not performed in
accordance with its specific terms, and further agree that, although monetary
damages may be available for the breach of such covenants and agreements,
monetary damages would be an inadequate remedy therefor. It is accordingly
agreed that, in addition to any other remedy that may be available to it,
including monetary damages, each of the Parties (including NetScout for so long
as the Merger Agreement has not been terminated in accordance with its terms)
shall be entitled to an

 

38



--------------------------------------------------------------------------------

injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties (including NetScout for so long as the
Merger Agreement has not been terminated in accordance with its terms) further
agrees that no party to this Agreement shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 9.04 and each Party waives any
objection to the imposition of such relief or any right it may have to require
the obtaining, furnishing or posting of any such bond or similar instrument. In
addition, each of the Parties (including NetScout for so long as the Merger
Agreement has not been terminated in accordance with its terms) irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the Parties (including NetScout for so long as the Merger Agreement has
not been terminated in accordance with its terms) hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the Parties (including NetScout for so
long as the Merger Agreement has not been terminated in accordance with its
terms) hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement: (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 9.04; (b) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise); and (c) to the fullest extent permitted by
the applicable Law, any claim that: (i) the suit, action or proceeding in such
court is brought in an inconvenient forum; (ii) the venue of such suit, action
or proceeding is improper; or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

Section 9.05 Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.06 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, provided,
however, that the facsimile transmission is promptly confirmed and any facsimile
transmission received after 5:00 p.m. Eastern time shall be deemed received at
9:00 a.m. Eastern time on the following Business Day, (c) when delivered, if

 

39



--------------------------------------------------------------------------------

delivered personally to the intended recipient and (d) one (1) Business Day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a Party at the following address for such Party:

 

  (a) If to Danaher:

 

     c/o Danaher Corporation

     2200 Pennsylvania Ave., NW - Suite 800W

     Washington, DC 20037-1701

     Attn: Attila Bodi

     Facsimile: (202) 419-7676

     Email: attila.bodi@danaher.com

     Attn: Jonathan Schwarz

     Facsimile: (202) 419-7668

     Email: jonathan.schwarz@danaher.com

 

     with a copy to (which shall not constitute notice):

 

     Skadden, Arps, Slate, Meagher & Flom LLP

     Four Times Square

     New York, NY 10036

     Attn:   Joseph A. Coco

                Thomas W. Greenberg

     E-mail: joseph.coco@skadden.com

                  thomas.greenberg@skadden.com

     Facsimile: (212) 735-2000

 

  (b) If to Newco prior to the Distribution Date:

 

     c/o Danaher Corporation

     2200 Pennsylvania Ave., NW - Suite 800W

     Washington, DC 20037-1701

     Attn: Attila Bodi

     Facsimile: (202) 419-7676

     Email: attila.bodi@danaher.com

     Attn: Jonathan Schwarz

     Facsimile: (202) 419-7668

     Email: jonathan.schwarz@danaher.com

 

40



--------------------------------------------------------------------------------

     with a copy to (which shall not constitute notice):

 

     Skadden, Arps, Slate, Meagher & Flom LLP

     Four Times Square

     New York, NY 10036

     Attn:   Joseph A. Coco

                 Thomas W. Greenberg

     E-mail: joseph.coco@skadden.com

                 thomas.greenberg@skadden.com

     Facsimile: (212) 735-2000

 

  (c) If to NetScout:

 

     NetScout Systems, Inc.

     310 Littleton Road

     Westford, Massachusetts 01886

     Attn: Anil K. Singhal, CEO

     Email: Anil.Singhal@netscout.com

     Facsimile: (978) 614-4004

 

     with a copy to (which shall not constitute notice):

 

     Cooley LLP

     500 Boylston Street, 14th Floor

     Boston, MA 02116

     Attn: Miguel J. Vega

               Barbara Borden

     E-mails: mvega@cooley.com

                    bborden@cooley.com

     Facsimile: (617) 937-2400

 

     and with a copy to (which shall not constitute notice):

 

     Baker & McKenzie LLP

     660 Hansen Way

     Palo Alto, CA 94304

     Attn: Matthew Gemello

     Email: Matthew.Gemello@bakermckenzie.com

     Facsimile: (650) 856-9299

 

  (d) If to Newco on or after the Distribution Date:

 

     c/o NetScout Systems, Inc.

     310 Littleton Road

 

41



--------------------------------------------------------------------------------

     Westford, Massachusetts 01886

     Attn: Anil K. Singhal, CEO

     Facsimile: (978) 614-4004

 

     with a copy to (which shall not constitute notice):

 

     Cooley LLP

     500 Boylston Street, 14th Floor

     Boston, MA 02116

     Attn: Miguel J. Vega

                Barbara Borden

     E-mails: mvega@cooley.com

                    bborden@cooley.com

     Facsimile: (617) 937-2400

 

     and with a copy to (which shall not constitute notice):

 

     Baker & McKenzie LLP

     660 Hansen Way

     Palo Alto, CA 94304

     Attn: Matthew Gemello

     Email: Matthew.Gemello@bakermckenzie.com

     Facsimile: (650) 856-9299

or to such other address(es) as shall be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 9.06. Any
notice to Danaher will be deemed notice to all members of the Danaher Group, and
any notice to Newco will be deemed notice to all members of the Newco Group.

Section 9.07 Amendments and Waivers.

(a) This Agreement may be amended and any provision of this Agreement may be
waived, provided, however, that any such waiver shall be binding upon a Party
only if such waiver is set forth in a writing executed by such Party and any
such amendment shall be effective only if set forth in a writing executed by
each of the Parties. In addition, unless the Merger Agreement shall have been
terminated in accordance with its terms, any such amendment or waiver
(including, for the avoidance of doubt and without limitation, any waiver of the
conditions in Section 7.01 or Section 7.02) shall be subject to the written
consent of NetScout. No course of dealing between or among any Persons having
any interest in this Agreement shall be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Party
under or by reason of this Agreement.

(b) No delay or failure in exercising any right, power or remedy hereunder shall
affect or operate as a waiver thereof; nor shall any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party would

 

42



--------------------------------------------------------------------------------

otherwise have. Any waiver, permit, consent or approval of any kind or character
of any breach or default under this Agreement or any such waiver of any
provision of this Agreement must satisfy the conditions set forth in
Section 9.07(a) and shall be effective only to the extent in such writing
specifically set forth.

Section 9.08 Early Termination. This Agreement shall terminate without further
action at any time before the Closing upon termination of the Merger Agreement.
If so terminated, no Party shall have any Liability of any kind to the other
Party or any other Person on account of this Agreement, except as provided in
the Merger Agreement.

Section 9.09 No Third-Party Beneficiaries. Except for the provisions of Article
IV with respect to indemnification of Indemnitees, which is intended to benefit
and be enforceable by the Persons specified therein as Indemnitees, this
Agreement is solely for the benefit of the Parties and does not confer on third
parties (including any employees of any member of the NetScout Group or the
Newco Group) any remedy, claim, reimbursement, claim of action or other right in
addition to those existing without reference to this Agreement.

Section 9.10 Assignability; Binding Effect. This Agreement is not assignable by
any Party without the prior written consent of the other Parties and any attempt
to assign this Agreement without such consent shall be void and of no effect.
Notwithstanding anything to the contrary, and by way of expansion and not
limitation, (a) Newco may assign its rights and delegate its duties under this
Agreement to the Second Merger Surviving Entity (as defined in the Merger
Agreement) or any other Affiliate of NetScout, (b) Danaher hereby consents and
agrees to the assignment and delegation by Newco of its rights and duties under
this Agreement to the Second Merger Surviving Entity upon the occurrence of the
Second Merger Effective Time (as defined in the Merger Agreement) with no
further action required hereunder to effect such assignment and delegation. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

Section 9.11 Priority of Agreements. If there is a conflict between any
provision of this Agreement and a provision in any of the Ancillary Agreements,
the provision of this Agreement will control unless specifically provided
otherwise in this Agreement or in the Ancillary Agreement.

Section 9.12 Survival of Covenants. The covenants in this Agreement that by
their terms are to be performed following the Separation Time will survive each
of the Internal Restructuring and the Distribution and will remain in full force
and effect in accordance with their terms.

Section 9.13 Construction; Interpretation. Headings of the Articles and Sections
of this Agreement are for convenience of the Parties only and shall be given no
substantive or interpretive effect whatsoever. The table of contents to this
Agreement is for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever required by the context,
any pronoun used in this Agreement or the Schedules hereto shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns and verbs shall include the plural and vice versa. Reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or

 

43



--------------------------------------------------------------------------------

otherwise modified from time to time in accordance with the terms thereof, and
if applicable hereof. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement, the
Merger Agreement and the Ancillary Agreements. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

Section 9.14 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

Section 9.15 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, shall be treated in all manner and
respects as an original agreement and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party, the other Party shall
re-execute original forms thereof and deliver them to the requesting Party. No
Party shall raise the use of a facsimile machine or other electronic means to
deliver a signature or the fact that any signature was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation of a Contract and each such Party forever waives any
such defense.

Section 9.16 Plan of Reorganization. This Agreement and the Merger Agreement
together shall constitute a “plan of reorganization” under Treasury Regulation
Section 1.368-2(g) for the Internal Restructuring and the Distribution.

ARTICLE X

DEFINITIONS

Section 10.01 Definitions. For purposes of this Agreement, the following terms,
when utilized in a capitalized form, shall have the following meanings:

“Action” means any demand, charge, claim, action, suit, counter suit,
arbitration, mediation, hearing, inquiry, proceeding, audit, review, complaint,
litigation or investigation, or proceeding of any nature whether administrative,
civil, criminal, regulatory or otherwise, by or before any federal, state,
local, foreign or international Governmental Authority or any arbitration or
mediation tribunal.

 

44



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Agreement Disputes” has the meaning set forth in Section 8.01(b).

“Ancillary Agreements” means the Tax Matters Agreement, the Transition Services
Agreement, the Employee Matters Agreement, the Trademark License Agreement, the
DBS License Agreement, the Cross-License Agreement, the Commercial Lease
Agreement and any other agreements mutually agreed to by the Parties pursuant to
Section 2.02(a).

“Appointed Representative” has the meaning set forth in Section 8.01(a).

“Assets” means any and all assets, properties and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or elsewhere), whether real, personal or mixed, tangible, intangible or
contingent, in each case whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person, including the following: (i) all computers and other electronic data
processing equipment, telecommunication equipment and data, fixtures, machinery,
equipment, furniture, office equipment, motor vehicles and other transportation
equipment, special and general tools, apparatus, cables, electrical devices,
prototypes and models, test devices, transmitters, other miscellaneous supplies
and other tangible personal property of any kind; (ii) all inventories of
materials, parts, raw materials, packing materials, supplies, works-in-process,
goods in transit, consigned goods and finished goods and products; (iii) all
Real Property Interests; (iv) all interests in any capital stock or other equity
interests of any Subsidiary or any other Person; all bonds, notes, debentures,
evidences of indebtedness, puts, calls, straddles, options and other securities
of any kind issued by any Subsidiary or any other Person; all loans, advances or
other extensions of credit or capital contributions to any Subsidiary or any
other Person, and all other investments in securities of any Person; (v) all
Permits, distribution and supplier arrangements, sale and purchase agreements,
joint operating agreements, license agreements, leases of personal property,
open purchase orders for raw materials, supplies, parts or services, unfilled
orders for the manufacture and sale of products and all other Contracts and
business arrangements; (vi) all deposits, letters of credit and performance and
surety bonds; (vii) all Intellectual Property Rights; (viii) all Technology;
(ix) all Software; (x) all cost information, sales and pricing data, customer
prospect lists, supplier records, customer, distribution and supplier lists,
customer and vendor data, correspondence and lists, product literature
(including historical), advertising and promotional materials, and other printed
or written materials, artwork; design, development, manufacturing and quality
control records, procedures and files, vendor and customer drawings,
formulations and specifications, quality records and reports and other books,
records, ledgers, files, documents, plats, photographs, studies, surveys,
reports, plans and documents, operating,

 

45



--------------------------------------------------------------------------------

production and other manuals, including corporate minute books and related stock
records, financial and Tax records (including Tax Returns), in all cases whether
in paper, microfilm, microfiche, computer tape or disc, magnetic tape or any
other form; (xi) all prepaid expenses, including prepaid leases and prepaid
rentals, trade accounts and other accounts and notes receivable (whether current
or non-current); (xii) all interests, rights to causes of action, lawsuits,
judgments, claims, counterclaims, rights under express or implied warranties,
rights of recovery and rights of setoff of any kind, demands and benefits of any
Person, including all claims or rights against any Person arising from the
ownership of any Asset, all rights in connection with any bids or offers, causes
of action or similar rights, whether accrued or contingent; and (xiii) all
Governmental Approvals, and other licenses and authorizations issued by any
Governmental Authority.

“Business Day” means any day that is not a Saturday, a Sunday or other day that
is a statutory holiday under the federal Laws of the United States. In the event
that any action is required or permitted to be taken under this Agreement on or
by a date that is not a Business Day, such action may be taken on or by the
Business Day immediately following such date.

“Casualty Loss” has the meaning set forth in Section 6.05.

“Clean-Up Spin-Off” means the distribution by Danaher, pro rata to its
shareholders, of any unsubscribed Newco Common Units immediately following the
consummation of the Exchange Offer.

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

“Code” means the United States Internal Revenue Code of 1986 (or any successor
statute), as amended from time to time.

“Commercial Lease Agreement” has the meaning set forth in Section 2.02(a)(vii).

“Communications Assets” has the meaning set forth in Section 1.05(a).

“Communications Business” means all of the communications group business of
Danaher conducted under the brands Tektronix Communications, Fluke Networks and
Arbor Networks, and including Newco and its Subsidiaries; provided, however,
that the “Communications Business” shall exclude Danaher’s data communications
cable installation business and its communication service provider (field and
test tools systems) business.

“Communications Liabilities” has the meaning set forth in Section 1.06(a).

“Condemnation Event” has the meaning set forth in Section 6.05.

“Confidential Business Information” shall mean all information, data or material
other than Confidential Operational Information, including: (i) earnings reports
and forecasts; (ii) macro-economic reports and forecasts; (iii) business and
strategic plans; (iv) general market evaluations and surveys; (v) litigation
presentations and risk assessments; (vi) budgets; and (vii) financing and
credit-related information.

 

46



--------------------------------------------------------------------------------

“Confidential Information” shall mean Confidential Business Information and
Confidential Operational Information concerning a Party and/or its Subsidiaries
which, prior to, at or following the Effective Time, has been disclosed by a
Party or its Subsidiaries to the other Party or its Subsidiaries, in written,
oral (including by recording), electronic or visual form, or otherwise has come
into the possession of the other Party, including pursuant to the access
provisions of Section 5.01 or any other provision of this Agreement or any
Ancillary Agreement (except to the extent that such information can be shown to
have been: (i) in the public domain through no action of such Party or its
Subsidiaries; (ii) lawfully acquired from other sources by such Party or its
Subsidiaries to which it was furnished; (iii) independently developed by a Party
or its Subsidiaries after the date hereof without reference to the Confidential
Business Information or Confidential Operational Information of the other Party
or its Subsidiaries and without a breach of this Agreement; or (iv) approved for
release by written authorization of the disclosing Party and/or the third-party
owner of the disclosed information; provided, however, that, in the case of
clause (ii), to the furnished Party’s knowledge, such sources did not provide
such information in breach of any confidentiality obligations).

“Confidential Operational Information” shall mean all operational information,
data or material including: (i) specifications, ideas and concepts for products,
services and operations; (ii) quality assurance policies, procedures and
specifications; (iii) customer information; (iv) software; (v) training
materials and information; and (vi) all other know-how, methodologies,
procedures, techniques and Trade Secrets related to design, development and
operational processes.

“Consent Committee” has the meaning set forth in Section 1.08(a).

“Consents” means any consents, waivers or approvals from, or notification
requirements to, or authorizations by, any third parties.

“Contract” means any legally binding written or oral agreement, contract,
subcontract, lease, understanding, instrument, note, option, warranty, sales
order, purchase order, license, sublicense, insurance policy, benefit plan or
commitment or undertaking of any nature, excluding any Permit.

“Convey” has the meaning set forth in Section 1.01(a). Variants of this term
such as “Conveyance” shall have correlative meanings.

“Cross-License Agreement” has the meaning set forth in Section 2.02(a)(viii).

“Danaher” has the meaning set forth in the preamble.

“Danaher Board” has the meaning set forth in the recitals.

“Danaher Group” means Danaher and each of its Subsidiaries, but excluding any
member of the Newco Group.

 

47



--------------------------------------------------------------------------------

“Danaher Common Stock” has the meaning set forth in Section 3.02(a).

“Danaher Guarantees” means arrangements in which guaranties (including
guaranties of performance or payment under Contracts, commitments, Liabilities
and Permits), letters of credit or other credit or credit support arrangements,
including bid bonds, advance payment bonds, performance bonds, payment bonds,
retention and/or warranty bonds or other bonds or similar instruments, were or
are issued, entered into or otherwise put in place by any Person other than any
member of the Newco Group to support or facilitate, or otherwise in respect of,
the obligations of any member of the Newco Group or the Communications Business
or Contracts, commitments, Liabilities and Permits of any member of the Newco
Group or the Communications Business.

“Danaher Indemnitees” means Danaher, each member of the Danaher Group, and all
Persons who are or have been stockholders, directors, partners, managers,
managing members, officers, agents or employees of any member of the Danaher
Group (in each case, in their respective capacities as such) (excluding any
shareholder of Danaher), together with their respective heirs, executors,
administrators, successors and assigns.

“Danaher Shared Contract” has the meaning set forth in Section 1.05(b)(viii).

“Danaher Transfer Documents” has the meaning set forth in Section 2.04.

“DBS License Agreement” has the meaning set forth in Section 2.02(a)(vi).

“Deductible” has the meaning set forth in Section 4.03.

“Deferred Asset” has the meaning set forth in Section 1.08(b).

“Distribution” means the distribution by Danaher of all of the outstanding Newco
Common Units to the Record Holders.

“Distribution Date” means, as applicable, the date selected by the Danaher Board
or its designee for the distribution of the Newco Common Units to the Record
Holders in connection with the Distribution as set forth in Section 3.02(b).

“Effective Time” has the meaning set forth in the Merger Agreement.

“Employee Matters Agreement” has the meaning set forth in Section 2.02(a)(iv).

“Environmental Laws” means all Laws relating to pollution or protection of the
environment, natural resources (including non-human species) or human health and
safety as affected by exposure to hazardous substances, pollutants or
contaminants, including laws relating to Releases or threatened Releases of
Hazardous Materials (including, without limitation, Releases to ambient air,
surface water, groundwater, land, surface and subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
Release, transport, disposal or handling of Hazardous Materials. “Environmental
Laws” include CERCLA (42 U.S.C. Section 9601 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Sections 1801 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. Sections

 

48



--------------------------------------------------------------------------------

6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. Sections 1251
et seq.), the Clean Air Act (42 U.S.C. Sections 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. Sections 2601 et seq.), the Oil Pollution Act
(33 U.S.C. Sections 2701 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. Sections 11001 et seq.), the Occupational Safety
and Health Act (29 U.S.C. Sections 651 et seq.), the Endangered Species Act (16
U.S.C. Sections 1531 et seq.), the Migratory Bird Treaty Act (16 U.S.C. Sections
703 et seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. Sections 668
et seq.) and state laws analogous to any of the above.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Agent” means a bank or trust company appointed by Danaher as exchange
agent and which is reasonably acceptable to NetScout as exchange agent.

“Exchange Offer” means the consummation of the Distribution through an offer to
exchange Newco Common Units for outstanding shares of Danaher Common Stock.

“Excluded Assets” has the meaning set forth in Section 1.05(b).

“Excluded Liabilities” has the meaning set forth in Section 1.06(b).

“FINRA” has the meaning set forth in Section 3.01.

“First Merger” has the meaning set forth in the recitals.

“Guaranteed Obligations” has the meaning set for in Section 7.03.

“Governmental Approvals” means any notices, reports or other filings to be made,
or any Consents, registrations, permits or authorizations to be obtained from,
any Governmental Authority.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority or
self-regulatory organization.

“Group” means the Danaher Group or the Newco Group, as the context requires.

“Hazardous Materials” means (a) any petrochemical or petroleum products, oil or
coal ash, radioactive materials, radon gas, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation and transformers or
other equipment that contain dielectric fluid which contains any polychlorinated
biphenyls; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “hazardous constituents,” “restricted hazardous materials,”
“extremely hazardous substances,” “toxic substances,” “contaminants,”
“pollutants,” “toxic pollutants” or words of similar meaning and regulatory
effect under any applicable Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by, or that may
result in liability under, any applicable Law.

 

49



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person: (i) any indebtedness for
borrowed money, including any such obligations evidenced by bonds, debentures,
notes or similar obligations; (ii) all guarantee obligations of such Person in
respect of obligations of the kind referred to in clause (i) above; (iii) all
obligations under any interest rate cap, swap, collar or similar transactions or
currency-hedging transactions; (iv) all related accrued and unpaid interest,
premiums, penalties, charges, fees, expenses and other amounts due in connection
with the payment and satisfaction in full of the obligations described in the
foregoing clauses (i) through (iii) of this definition, in each case, as
incurred by such Person prior to the Separation Time or required to be paid in
order to discharge fully all such obligations at the Separation Time; and
(v) all obligations of the kind referred to in clauses (i) through (iv) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Security Interest on property
(including accounts and contract rights) of such Person, whether or not such
Person has assumed or become liable for the payment of such obligation, in each
case, owed by such Person.

“Indemnifying Party” has the meaning set forth in Section 4.06(b).

“Indemnitee” has the meaning set forth in Section 4.06(b).

“Indemnity Payment” has the meaning set forth in Section 4.07(a).

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, Contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data, but in any case excluding back-up
tapes.

“Intellectual Property Rights” means all worldwide intellectual property and
industrial property rights, including all rights in or arising out of any of the
following: (a) inventions, technology, processes and designs, (b) trademarks,
trade names, service marks, domain names, logos, trade dress, and other source
indicators (whether registered, common law, or otherwise) and applications
therefor, and all goodwill symbolized thereby (“Trademarks”), (c) copyrights,
works of authorship, computer software and systems, and other copyrightable
works (“Copyrights”), (d) trade secrets, know-how, and tangible and intangible
proprietary information and materials (“Trade Secrets”), and (e) any patent,
patent applications, invention disclosures, renewals, foreign counterparts,
extensions, continuations, continuations-in-part, re-examinations, reissues, and
divisionals of the foregoing (“Patents”) and (f) all other intellectual
property, industrial or similar rights to any of the foregoing.

“Intercompany Account” means any receivable, payable or loan between any member
of the Danaher Group, on the one hand, and any member of the Newco Group, on the
other hand, that exists prior to the Distribution Date except for any such
receivable, payable or loan that arises pursuant to this Agreement, the Merger
Agreement or any Ancillary Agreement.

 

50



--------------------------------------------------------------------------------

“Internal Distributions” has the meaning set forth in the Merger Agreement.

“Internal Restructuring” has the meaning set forth in Section 1.01.

“IRS” means the U.S. Internal Revenue Service.

“Law” means any statute, law (including common law), ordinance, regulation,
rule, code or other legally enforceable requirement of, or Order issued by, a
Governmental Authority.

“Liabilities” means all debts, liabilities (including liabilities for Taxes),
guarantees, assurances, commitments and obligations, whether fixed, contingent
or absolute, asserted or unasserted, matured or unmatured, liquidated or
unliquidated, accrued or not accrued, known or unknown, due or to become due,
whenever or however arising (including whether arising out of any Contract or
tort based on negligence, strict liability or relating to Taxes payable by a
Person in connection with compensatory payments to employees or independent
contractors) and whether or not the same would be required by generally accepted
principles and accounting policies to be reflected in financial statements or
disclosed in the notes thereto.

“Losses” means Liabilities, damages, penalties, judgments, assessments, losses,
costs and expenses (including reasonable attorneys’ fees and expenses) in any
case, whether arising under strict liability or otherwise; provided, however,
that “Losses” shall not include any (A) punitive, exemplary or special damages
or (B) any unforeseeable or speculative damages, in each case, except to the
extent awarded by a court of competent jurisdiction in connection with a
Third-Party Claim.

“Mergers” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Merger Sub II” has the meaning set forth in the recitals.

“NetScout” has the meaning set forth in the recitals.

“Newco” has the meaning set forth in the preamble.

“Newco Balance Sheet” means the combined balance sheets of the Communications
Business as of December 31, 2013 as included in the Audited Financial Statements
(as such term is defined in the Merger Agreement).

“Newco Books and Records” has the meaning set forth in Section 1.05(a)(x).

“Newco Common Units” has the meaning set forth in the recitals.

“Newco Contracts” has the meaning set forth in Section 1.05(a)(ix).

“Newco Employees” has the meaning set forth in the Employee Matters Agreement.

 

51



--------------------------------------------------------------------------------

“Newco Group” means Newco, and each of the Newco Subs.

“Newco Indemnitees” means Newco, each member of the Newco Group, NetScout (from
and after the Separation Time), and each of their respective successors and
assigns, and all Persons who are or have been stockholders, directors, partners,
managers, managing members, officers, agents or employees of any member of the
Newco Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns.

“Newco Information” has the meaning set forth in Section 5.03(b).

“Newco IP” means Intellectual Property Rights owned by, or purported to be owned
by, Danaher or its Affiliates (including Newco and the Newco Subs), and
exclusively used in the Communications Business as of the Separation Time,
including with regard to any Patents included in the foregoing, the applicable
Patent Family thereof to the extent exclusively used in the Communications
Business as of the Separation Time, and including the Newco Patents and the
Trademarks listed on Schedule 10.01.

“Newco Patents” shall mean all Patents listed on Schedule 10.01, together with:
(x) any Patent that claims (or is entitled to claim) priority from any of the
foregoing Patents; (y) any Patent that is a continuation, continuation in part,
divisional or reissue, of any of the foregoing Patents, or that is linked to any
of the foregoing Patents by a terminal disclaimer; and (z) any foreign
counterpart of any of the foregoing Patents ((x), (y) and (z) collectively,
“Patent Family”).

“Newco Registration Statement” has the meaning set forth in Section 3.03(a).

“Newco Shared Contract” has the meaning set forth in Section 1.05(a)(ix).

“Newco Subs” has the meaning set forth in Section 1.05(a)(ii).

“Newco Transfer” means: (i) the transfer of the Communications Assets and the
Communications Liabilities as set forth in Section 1.01 and Section 1.02, and
the Excluded Assets and Excluded Liabilities in Section 1.03, and (ii) each of
the transactions contemplated by Section 1.07.

“Object Code” shall mean one or more computer instructions in machine readable
form (whether or not packaged in directly executable form), including any such
instructions that are readable in a virtual machine, whether or not derived from
Source Code, together with any partially compiled or intermediate code that may
result from the compilation, assembly or interpretation of any Source Code.
Object Code includes firmware, compiled or interpreted programmable logic,
libraries, objects, routines, modules, bytecode, machine code, and middleware.

“Order” means any: (i) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (ii) Contract with any
Governmental Authority entered into in connection with any Action.

 

52



--------------------------------------------------------------------------------

“Party” or “Parties” has the meaning set forth in the preamble.

“Permits” means all franchises, permits, certifications, licenses, easements,
servitudes, variances, authorizations, rights, exemptions, approvals, consents,
waivers, registrations or other authorization of Governmental Authorities issued
under or with respect to applicable Laws or Orders and used or held by Danaher
primarily for the operation of Communications Business.

“Permitted Encumbrances” means: (i) any lien for current taxes not yet due and
payable; (ii) minor liens that have arisen in the ordinary course of business
and that do not (in any case or in the aggregate) materially detract from the
value of the assets subject thereto or materially impair the operations of any
member of the Newco Group; (iii) licenses to Intellectual Property Rights; and
(iv) liens described in Part 2.6(a) of the Danaher Disclosure Letter (as defined
in the Merger Agreement).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

“Plan of Reorganization” has the meaning set forth in Section 1.01(b).

“Post-Closing Claims” has the meaning set forth in Section 6.04(c).

“Pre-Closing Occurrence Based Policies” has the meaning set forth in Section
6.04(c).

“Preliminary Plan” has the meaning set forth in Section 1.01(a).

“Privileged Information” has the meaning set forth in Section 5.03(a).

“Privileges” has the meaning set forth in Section 5.03(a).

“Real Property Interests” means all interests in real property of whatever
nature, including easements and servitudes, whether as owner or holder of a
Security Interest, lessor, sublessor, lessee, sublessee or otherwise.

“Record Date” means the close of business on the date to be determined by the
Danaher Board as the record date for determining stockholders of Danaher
entitled to receive Newco Common Units in the Distribution.

“Record Holders” means the holders of record of Danaher Common Stock as of the
close of business on the Record Date.

“Related Party Agreements” has the meaning set forth in Section 1.07(a).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into surface
water, groundwater, land surface or subsurface strata or ambient air (including
the abandonment or discarding of barrels, containers and other closed
receptacles containing any hazardous substance or pollutant or contaminant).

 

53



--------------------------------------------------------------------------------

“Representatives” means with respect to any Person, such Person’s officers,
employees, accountants, consultants, legal counsel, financial advisors, agents,
directors and other representatives.

“Ruling” means a private letter ruling from the IRS addressing the tax
consequences of certain aspects of the Internal Distributions, the Distribution
and/or the related transactions that were discussed in the pre-submission
memorandum dated September 11, 2014 submitted by Ernst & Young LLP on behalf of
Danaher.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Interest” means any lien, pledge, hypothecation, charge, mortgage,
easement, encroachment, imperfection of title, title exception, title defect,
right of possession, lease, tenancy license, security interest, encumbrance,
claim, interference, option, right of first refusal, preemptive right, community
property interest or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

“Separation” means the Newco Transfer and the other transactions contemplated by
this Agreement to transfer the Communications Business to Newco.

“Separation Date” has the meaning set forth in Section 2.01.

“Separation Time” has the meaning set forth in Section 2.01.

“Software” shall mean computer software, programs, data and databases in any
form, including Source Code, Object Code, operating systems and specifications,
database management code, firmware, utilities, interfaces, menus, images, icons,
forms and software engines, software implementations of algorithms, models,
methodologies, APIs, software development kits, and all related documentation,
developer notes, comments and annotations.

“Source Code” shall mean one or more statements in human readable form,
including comments, definitions and annotations, which are generally formed and
organized to the syntax of a computer or programmable logic programming language
(including such statements in batch or scripting languages and including
hardware definition languages), together with any and all text, data and data
structures, diagrams, graphs, charts, presentations, manuals, instructions,
commands, procedures, schematics, flow-charts and other work product or
information that describe the foregoing.

“Specified Items” shall mean: (i) all contingent or deferred obligations to
provide consideration in connection with any previously completed acquisitions
of any Communications

 

54



--------------------------------------------------------------------------------

Asset or Newco Sub, in each case with respect to periods ending on or before
December 31, 2014; (ii) all contingent or deferred obligations to provide
consideration in connection with any new acquisitions of any Communications
Asset completed after the date of this Agreement and before the Separation Time;
(iii) any retention payment obligations (whether accrued or unaccrued)
implemented by Danaher in accordance with item 2 of Part 4.2(b)(2) of the
Danaher Disclosure Letter to the Merger Agreement; (iv) any accrued but unpaid
bonus obligations as of the Closing Date; and (v) any liabilities that Danaher
is responsible for under Part 4.2(b)(1) of the Danaher Disclosure Letter to the
Merger Agreement.

“Spin-Off” means the consummation of the Distribution through a dividend of
Newco Common Units to Danaher shareholders on a pro rata basis.

“Subsidiary” means, with respect to any Person, any corporation or other entity
(including partnerships and other business associations and joint ventures) of
which at least a majority of the voting power represented by the outstanding
capital stock or other voting securities or interests having voting power under
ordinary circumstances to elect directors or similar members of the governing
body of such corporation or entity (or, if there are no such voting interests,
fifty percent (50%) or more of the equity interests in such corporation or
entity) shall at the time be held, directly or indirectly, by such Person.

“Tax” or “Taxes” means: (i) all taxes, charges, fees, duties, levies, imposts,
or other similar assessments, imposed by any U.S. federal, state or local or
foreign governmental authority, including, but not limited to, net income, gross
income, gross receipts, excise, real property, personal property, sales, use,
service, service use, license, lease, capital stock, transfer, recording,
franchise, business organization, occupation, premium, environmental, windfall
profits, profits, customs, duties, payroll, wage, withholding, social security,
employment, unemployment, insurance, severance, workers compensation, excise,
stamp, alternative minimum, estimated, value added, ad valorem and other taxes,
charges, fees, duties, levies, imposts, or other similar assessments; (ii) any
interest, penalties or additions attributable thereto; and (iii) all liabilities
in respect of any items described in clauses (i) or (ii) payable by reason of
assumption, transferee or successor liability, operation of Law or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under Law).

“Tax Matters Agreement” has the meaning set forth in Section 2.02(a)(ii).

“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any schedule or related or supporting
information) supplied or required to be supplied to any Governmental Authority
with respect to Taxes, including amendments thereto.

“Technology” shall mean any or all of the following: (i) works of authorship,
including computer programs in any form, including but not limited to Source
Code and Object Code, whether embodied in Software, firmware or otherwise,
development tools, documentation, designs, files, records, data and all media on
which any of the foregoing is recorded; (ii) technology; (iii) databases, data
compilations and collections, and technical data; (iv) tools, methods and
processes; and (v) all instantiations and tangible embodiments of the foregoing
in any form and embodied in any media, and all documentation related to the
foregoing; provided, however, that Technology shall not include any Intellectual
Property Rights.

 

55



--------------------------------------------------------------------------------

“Third-Party Claim” has the meaning set forth in Section 4.06(b).

“Third-Party Proceeds” has the meaning set forth in Section 4.07(a).

“Trademark License Agreement” has the meaning set forth in Section 2.02(a)(v).

“Transactions” means the Internal Restructuring, the Newco Transfer, the
Distribution, the Mergers and the other transactions contemplated by this
Agreement, the Merger Agreement and the Ancillary Agreements.

“Transfer Documents” has the meaning set forth in Section 2.05.

“Transferable Permits” has the meaning set forth in Section 1.05(a)(iv).

“Transition Services Agreement” has the meaning set forth in Section
2.02(a)(iii).

[Signature Page Follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its officers hereunto duly authorized on the day and year first
above written.

 

DANAHER CORPORATION By:   /s/ Daniel L. Comas   Name:   Daniel L. Comas   Title:
  Executive Vice President and Chief Financial Officer POTOMAC HOLDING LLC By:  
/s/ Frank T. McFaden   Name:   Frank T. McFaden   Title:   Vice President and
Treasurer NETSCOUT SYSTEMS, INC. By:   /s/ Anil K. Singhal   Name:   Anil K.
Singhal   Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO SEPARATION AND DISTRIBUTION AGREEMENT]



--------------------------------------------------------------------------------

THE FOLLOWING EXHIBITS AND SCHEDULES TO THE SEPARATION AND DISTRIBUTION
AGREEMENT HAVE BEEN OMITTED IN ACCORDANCE WITH ITEM 601(B)(2) OF REGULATION S-K.

 

Exhibits

     Exhibit A:    Form of Tax Matters Agreement Exhibit B:    Form of
Transition Services Agreement Exhibit C:    Form of Employee Matters Agreement
Exhibit D:    Form of Trademark License Agreement Exhibit E:    Form of DBS
License Agreement Exhibit F:    Form of Commercial Lease Agreement Exhibit G:   
Form of Intellectual Property Cross-License Agreement

 

Schedules

Schedule 1.01(a) – Preliminary Plan and Internal Restructuring Schedule
1.05 – Communications Assets; Excluded Assets Schedule 1.06 – Communications
Liabilities; Excluded Liabilities Schedule 10.01 – Newco Patents and the
Trademarks

NetScout Systems, Inc. will furnish supplementally a copy of any omitted
schedule to the Securities and Exchange Commission upon request, provided
however that NetScout Systems, Inc. may request confidential treatment pursuant
to Rule 24b-2 of the Securities and Exchange Act of 1934, as amended for any
schedule so furnished.